Master Agreement For Call Center Services

Between

Verizon Corporate Services Group Inc.

And

APAC Customer Services, Inc.

TABLE OF CONTENTS

MASTER AGREEMENT FOR CALL CENTER SERVICES

1. PARTIES

This Master Agreement for Call Center Services (“Agreement”) is made between
APAC Customer Services, Inc., an Illinois corporation, having an office located
at 2333 Waukegan Rd., Suite 100, Bannockburn, IL 60015 (“Supplier”), and Verizon
Corporate Services Group, Inc. (“Verizon”), a Delaware corporation, having an
office at One Verizon Way, Basking Ridge, New Jersey 07920, on behalf of itself
and for the benefit of its Affiliates, hereinafter defined, each of Verizon and
Supplier a “Party” and together the “Parties” hereto.

2. TERM

This Agreement is made and entered into on and as of the date of execution by
the last signing Party but takes retroactive effect to and including January 1,
2009 (the “Effective Date”) and, unless terminated by Verizon in accordance with
the terms of this Agreement, shall remain in effect until December 31, 2011 (the
“Term”). This Agreement shall be automatically renewed for subsequent one-year
periods at the end of the Term unless written notice of intent not to renew is
given by one Party to the other sixty (60) days’ prior to the end of the initial
or any renewal term.

3. DEFINITIONS

The terms defined in this Section shall have the meanings set forth below
whenever they appear in this Agreement, unless the context in which they are
used clearly requires a different meaning or a different definition is described
for a particular Section or provision:



3.1   “Affiliate” means, at any time, and with respect to any corporation,
partnership, person or other entity, any other corporation, partnership, person
or entity that at such time, directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first corporation, partnership, person, or other entity. As used in this
definition, “control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a
corporation, partnership, person or other entity, whether through the ownership
of voting securities, or by contract or otherwise.



3.2   “Authorization Letter” shall mean any service order, authorization letter,
or other written communication and/or electronic transmission letters, in a form
similar to the one appended hereto appended hereto as Exhibit B, which Verizon
may issue to Supplier for the purchase of Service.



3.3   “Call Detail Information” shall be any information that pertains to the
transmission of specific telephone calls, including: (a) for outbound calls, the
number called and the time, location or duration of any call, and (b) for
inbound calls, the number from which the call was placed and the time, location,
or duration of any call.



3.4   “Customer Proprietary Network Information” or “CPNI” shall be as defined
in 47 U.S.C. Section 222(h)(1)



3.5   “Personal Information” shall be information that, either alone or in
combination with other data, identifies or uniquely relates to an individual,
such as an individual’s name, social security number, financial account numbers
(e.g., credit or debit card number or bank account information), account
passwords and pass codes, driver’s license and/or government-issued
identification number, mother’s maiden name, and healthcare records.



3.6   “Project” shall mean the work described in, and authorized, by an
Authorization Letter.



3.7   “Project Leader” shall mean the single point of contact appointed by
Verizon in an Authorization Letter issued by Verizon under this Agreement.



3.8   “Self-Help Code” means any back door, “time bomb,” drop-dead device or
other software routine designed to disable a computer program automatically with
the passage of time or under the positive control of a person other than a
licensee of the program. Self-Help Code does not include software routines in a
computer program, if any, designed to permit the licensor of the computer
program (or other person acting by authority of the licensor) to obtain access
to a licensee’s computer system(s) (e.g., remote access via modem) for purposes
of maintenance or technical support.



3.9   “Services” shall mean the services required to support Verizon as further
set forth in this Agreement, including in Exhibit A, Scope of Services, and in
an Authorization Letter, which may include a Statement of Work.



3.10   “Scope of Services” shall mean a detailed description of the Services
attached hereto as Exhibit A.



3.11   “Statement of Work” shall mean a detailed description of the specific
tasks to be performed by Supplier pursuant to an Authorization Letter. An
Authorization Letter may include a Statement of Work that details the specific
Services to be performed by Supplier.



3.12   “Unauthorized Code” means any virus, Trojan horse, worm or any other
software routines or hardware components designed to permit unauthorized access
to disable, erase, or otherwise harm software, hardware, or data or to perform
any other such actions. The term Unauthorized Code does not include Self-Help
Code.

4. SCOPE



4.1   Verizon may purchase Service as set forth in Exhibit A, on a nonexclusive
basis, pursuant to the terms and conditions set forth in this Agreement.



4.2   This is an as-ordered Agreement and does not by itself order any Service.
Verizon shall order Service by submitting an Authorization Letter in accordance
with the terms of this Agreement specifying the Service set forth in Exhibit A.
An Authorization Letter may include a Statement of Work that details the
specific Services to be performed by Supplier. Upon receipt of an Authorization
Letter that conforms to this Agreement, Supplier shall provide Services in
accordance with the terms and conditions of this Agreement.

5. AUTHORIZATION LETTERS



5.1   Supplier shall furnish Service as specified in Authorization Letters, a
sample of which is attached hereto as Exhibit B, as mutually agreed to by the
Parties from time to time, setting forth, in detail, the specific tasks to be
performed and the time frame within which they are to be performed. Verizon
shall appoint a Project Leader in each Authorization Letter issued by Verizon
under this Agreement. The Authorization letter shall reference this Agreement
and contain the following information: the statement of work to be performed,
the time and place for performance, the date of the Authorization Letter,
compensation, the billing address, the Verizon contact and any other information
required by Verizon.



5.2   An Affiliate that issues an Authorization Letter may enforce the terms and
conditions of this Agreement with respect to any Service purchased by such
Affiliate as though it were a direct signatory to the Agreement. Default by one
Affiliate shall not affect any other Affiliate party to this Agreement.



5.3   An existing Authorization Letter may be modified by Verizon through the
issuance by Verizon of a Change Notice to Supplier in a form similar to the one
appended here as Exhibit C. The Change Notice will detail any modifications to
the price or the Services being performed, and will be mutually agreed upon in
advance of implementing any such modification.

6. PAYMENT AND BILLING

6.1 Payment



  6.1.1   Verizon shall pay Supplier the amounts set forth in a Rate Schedule,
which may be a part of Exhibit A or an Authorization Letter.



        .



  6.1.2   In addition, Verizon may solicit an offer or proposal to perform
Services on a competitive bid or quotation basis, which, if either is deemed
acceptable to Verizon will be performed pursuant to a subsequently issued
Authorization Letter. Verizon, in its sole discretion, reserves the right to
reject any Supplier bid or quotation. In addition, with respect to any Services
solicited via a competitive bid or request for quotation, no contract to perform
such Services will exist between Verizon and Supplier unless and until an
officer or other previously designated representative of Verizon issues and
Authorization Letter to perform the Services.



  6.1.3   The price(s) shall be firm for the Term except that Supplier may at
any time decrease the prices. Supplier agrees that if Supplier’s list price or
the price later offered to Verizon for a Service is lower than the stated price,
then the stated price shall be lowered for all Services provided.



  6.1.4   The prices specified in this Agreement are the total prices and there
shall be no other charges whatsoever. Unless otherwise specified, the prices set
forth in this Agreement or in an Authorization Letter include all incidental
costs, including transportation, entertainment and the use of all necessary
tools, products and equipment. The prices include all taxes except those which
Supplier is required by law to collect from Verizon. Supplier is responsible for
all of Supplier’s own overhead, equipment, tools, telephone calls,
transportation, materials and any costs of any nature unless this Agreement
specifically provides otherwise. Supplier may not charge Verizon for overtime
work unless Verizon authorized the overtime work in writing in advance.

6.2 Invoicing



  6.2.1   Invoices will be submitted monthly by Supplier to the person
designated in the applicable Authorization Letter and will describe the Services
rendered during the invoice period. Each invoice shall reference this Agreement
and Verizon’s written notification of acceptance. The invoices will identify
such details as set forth in an Authorization Letter. Supplier shall invoice
Verizon for the Services no later than thirty (30) days from the last business
day upon which the Services were performed. Verizon may dispute Supplier’s
invoice pursuant to this provision based upon Supplier’s failure to invoice
Verizon within the thirty (30) days.



  6.2.2   Payments of undisputed amounts shall be made within forty-five
(45) days from the date of receipt of each invoice. In the event Verizon elects
to pay the undisputed amounts of an invoice within three (3) days after
Verizon’s receipt of such invoice, Supplier shall grant to Verizon a discount
equal to one and 25/100ths percent (1.25%) of the invoice amount that is paid by
Verizon within such period (“Fast Pay Discount”). In the event Verizon disputes
in good faith any portion of an invoice, Verizon will provide Supplier with
written notice of such dispute within thirty (30) days after receipt of the
invoice; such notice shall outline in reasonable detail the reasons for the good
faith dispute. Upon receipt of a notice of dispute, Supplier shall issue a new
invoice, minus the disputed portion, dated as of the same date as the original
invoice and Verizon shall pay such new invoice within thirty (30) days. In the
event Verizon (1) exercises its right to dispute an invoiced amount and requires
Supplier to issue a corrected invoice due to such disputed amount, and (2) does
not pay the original (uncorrected) invoice within the three (3) day period
referenced herein, Verizon shall not be entitled to receive a Fast Payment
Discount on such invoice or corrected invoice. Any disputed amounts, if
unresolved by the Parties, shall be subject to Section 29, Dispute Resolution.



  6.2.3   At Verizon’s option Supplier will do the following with respect to one
or more Affiliates. Verizon may, at no additional cost to Verizon, require
Supplier to accept purchase orders and submit invoices via the electronic
Enterprise Order To Pay Solutions system interfacing with Verizon Purchasing and
Accounts Payable Enterprise Resource Planning (“ERP”) systems. Enrollment by the
Supplier will be at no cost to Supplier, unless Supplier requires system
customization or modification. In the event modifications are required, a
detailed quote of customization costs will be provided for review prior to
implementation. Transactions made over the Enterprise Order To Pay Solutions
system shall be governed by the terms and conditions of this Agreement.

Payments made using such electronic invoice system shall not indicate acceptance
of Products or Services, or any part of Products or Services.



  6.2.4   Verizon acknowledges that lower than invoiced prices accepted as a
result of a greater discount associated with faster payment via the electronic
Enterprise Order To Pay Solutions system interfacing with Verizon Purchasing and
Accounts Payable ERP systems are case-by-case decisions made by the Supplier and
do not alter the stated prices or early pay discount in this Agreement.

7. RECORDS AND REPORTS



7.1   Supplier shall allow Verizon and its authorized agents and representatives
to audit Supplier’s records (in whatever form kept) that are directly related to
the Services to verify Supplier’s compliance with all provisions of this
Agreement as long as such audit does not violate any law. At Verizon’s request,
the auditor shall have access to Supplier’s records that are directly related to
the Services at reasonable times during the Term and during periods in which
Supplier is required to maintain records. Supplier shall maintain complete
records of all charges payable by Verizon under the terms of this Agreement for
the later of four (4) years after termination of the Agreement and any
additional period of applicability of the Agreement to an Order placed prior to
termination. Such records shall specifically include, but are not limited to,
timesheets. All such records shall be maintained in accordance with recognized
accounting practices. The correctness of Supplier’s billing shall be determined
by such audits. Prompt adjustments shall be made to compensate for any errors or
omissions disclosed by such review or examination. If such review or examination
determines that Verizon has made an overpayment in excess of seven and one-half
percent (7.5%) of the amount properly due, then Supplier shall reimburse Verizon
for the entire cost and expense of such review and examination.



7.2   Verizon shall further have the right, through its authorized
representatives, during normal business hours and with two (2) days prior
written notice, to inspect Supplier premises and watch Supplier representatives
providing Services in order to verify Supplier’s conformance with this
Agreement. Verizon shall take reasonable efforts to avoid or minimize the
disruption of ongoing Services provided by Supplier personnel.



7.3   Verizon reserves the right to, or to have its authorized agents, examine
all electronic mail messages, files and other data directly related to
Supplier’s performance of the Services (“Data”), on Supplier’s information
systems, networks and/or equipment to the extent that such Data originate,
terminate or pass through Verizon’s information systems networks and equipment.
Furthermore, Verizon reserves the right to monitor, or to have its authorized
agent(s) monitor, such activity to determine if access is being abused, Data is
secure, Supplier is using Verizon systems only for the purpose of fulfilling
Supplier’s obligations under this Agreement, and/or if Supplier is in compliance
with the security requirements as detailed in an Authorization Letter as may be
amended from time to time.



7.4   Supplier shall fully cooperate and provide assistance to Verizon in the
investigation and resolution of any complaints, claims, actions, or proceedings
which may be brought by, or involve any, of Supplier’s employees, agents,
subcontractors or other personnel.



7.5   Supplier shall reasonably cooperate and participate in such security
testing as deemed necessary by Verizon to ensure that Verizon’s information is
not vulnerable to unauthorized disclosure or misuse due to products, services
and/or personnel provided by Supplier.



7.6   Verizon shall have the right to conduct risk assessments or inspections of
Supplier’s equipment, systems, network and/or other facilities that will be used
in connection with this Agreement. Verizon can nominate an agent to perform
audits on behalf of Verizon. Verizon reserves the right to conduct unscheduled
audits. Any and all such activities undertaken by Verizon and/or its agents
shall be performed in a manner so as not to unreasonably interfere with
Supplier’s normal business activities (including, but not limited to, Supplier’s
performance of the Services).



7.7   Supplier is required to complete self audits of its own and its
subcontractors’ (if any) facilities. Self audits shall identify vulnerabilities
in its equipment, systems and/or other facilities. They shall identify controls
to address such vulnerabilities and assess their adequacy.



7.8   If Supplier is itself a Certified Minority, Woman, Service Disabled
Veteran and Person with Disability Owned and Controlled Business Enterprises
(MWDVBE), as defined herein, Supplier shall retain its MWDVBE certification
through the term of this Agreement. If there is a change in Supplier’s
certification status, Supplier shall notify Verizon, in writing, within five
(5) business days of the date of such change.

For purposes of this Section, the following definitions shall apply:



  7.8.1   “Certified” means currently certified as MWDVBE by an authorized
certifying body, such as the National Minority Supplier Development Council
(NMSDC) or its affiliate regional councils, the Women’s Business Enterprise
National Council (WBENC) or its affiliate regional councils, the California
Public Utility Commission (CPUC) Clearinghouse, or other similar local, state,
or federal certifying body.



  7.8.2   “Control” means having overall fiscal/legal responsibility and
exercising the power to make policy decisions.



  7.8.3   “Owned” means that at least fifty-one percent (51%) of the business
or, in the case of a publicly owned business, at least fifty-one percent (51%)
of the stock is owned by a minority, woman or service-disabled veteran. Transfer
of ownership to or purchase of an existing business by a minority, woman, or
service-disabled veteran by a non-minority who remains actively involved in the
operation of the business does not qualify as a MWDVBE.



  7.8.4   “Minority-owned Business Enterprise” means a business concern which is
Owned and Controlled by individuals who are members of a minority group and of
which at least fifty-one percent (51%) of the net profits accrue to members of a
minority group. Such minority groups include, but are not limited to, Black
Americans, Hispanic Americans, Asian Pacific Americans (persons with origins
from Japan, China, the Philippines, Vietnam, Korea, Samoa, Guam, the former U.S.
Trust Territory of the Pacific Islands (Republic of Palau, the Commonwealth of
the Northern Mariana Islands, Republic of the Marshall Islands, or Federated
States of Micronesia), Laos, Cambodia (Kampuchea), Taiwan, Burma, Thailand,
Malaysia, Indonesia, Singapore, Brunei, Macao, Hong Kong, Fiji, Tonga, Kiribati,
Tuvalu, or Nauru); Subcontinent Asian Americans (persons with origins from
India, Pakistan, Bangladesh, Sri Lanka, Bhutan, the Maldives Islands or Nepal);
Native Americans (American Indians, Eskimos, Aleuts, and Native Hawaiians); and
members of other groups designated by the U. S. Small Business Administration
(SBA) as minorities.



  7.8.5   “Women-owned Business Enterprise” means a business concern which is
Owned and Controlled by a woman or women. Such women’s business enterprise shall
further be classified as either minority or non-minority women-owned business,
depending upon the greater portion of ownership.



  7.8.6   “Service-disabled Veteran-owned Business Enterprise” means a business
concern that is Owned by one or more service-disabled veterans or, in the case
of a veteran with a permanent and severe disability, the spouse or permanent
caregiver of such veteran.



  7.8.7   “Service-disabled veteran” means a veteran, as defined in 38 U.S.C.
§101(2), with a disability that is service-connected as defined in 38 U.S.C.
§101(16).



  7.8.8   “Persons with Disabilities-owned Business Enterprise” means a business
concern that Owned and Controlled by an owner or owners who are disabled as
defined by the Americans with Disabilities Act (ADA). This classification can
also include agencies that employ fifty-one percent (51%) or more disabled
persons.



7.9   If the Supplier is not itself a Certified Minority, Woman, Service
Disabled Veteran and Person with Disability Owned and Controlled Business
Enterprises (MWDVBE) as set forth in Section 7.8 above, then with respect to the
Supplier’s compliance (as the Primary Supplier) with Minority, Woman, Service
Disabled Veteran and Person with Disability-Owned Business Enterprises
(MWDVBE) Utilization, Supplier agrees to provide opportunities for Certified
MWDVBE suppliers and meet the requirements set forth in Exhibit D, Compliance
with Minority, Woman, Service-Disabled Veteran and Person with Disability-Owned
Business Enterprises (MWDVBE) Utilization.



7.10   Unless otherwise stated in an Authorization Letter or Statement of Work,
Supplier shall provide performance reporting on each of the metrics listed
below, except for Net Promoter Score which will be provided by Verizon to
Supplier. The Authorization Letter or Statement of Work will provide the
performance objectives, reporting formats and frequency of reports as required
by the Services performed by Supplier.



  7.10.1   Net Promoter Score (“NPS”) shall mean a measurement of a customer’s
perception of Verizon service. Surveys asking a series of questions to selected
customers who have recently received customer assistance from Verizon shall be
conducted. Responses shall be scored between 0 and 10 and respondents shall be
categorized as Promoters (9, 10), Passives (7, 8) or Detractors (0-6). NPS is
calculated by subtracting the percentage of detractors from the percentage of
promoters.



  7.10.2   First Call Resolution (“FCR”) shall mean a percentage of first calls
that result in resolution (no call backs within a defined period of time). FCR
is calculated through a query of the standard ticketing system or ACD which
tallies the number of tickets or calls created for the same customer within a
measured period of time.



  7.10.3   Average Speed of Answer (“ASA”) shall mean an average number of
seconds a caller waits in queue as measured on the Supplier ACD before being
picked up by an agent.



  7.10.4   Call Handle Rate (“CHR”) shall mean a percentage of total number of
calls offered less number of calls abandoned by callers who hang up before
reaching an agent.



  7.10.5   Average Handling Time (“AHT”) shall mean a measurement of the
customer’s initiation of the call and including any hold time, talk time and
related tasks that follow the transaction.

8. ACCEPTANCE

All Services performed under this Agreement shall be performed to the
satisfaction of Verizon. A Service shall not be considered accepted by Verizon
unless and until the Service meets the requirements of this Agreement, including
applicable Performance Standards set forth in this Agreement, including any
Exhibit, or in an Authorization Letter.

9. WARRANTIES

Supplier represents and warrants that:



9.1   In performing Services, Supplier will comply, in all material respects,
with the descriptions and representations as to the Services (including
performance capabilities, accuracy, completeness, characteristics,
specifications, configurations, standards, functions, and requirements) which
appear herein and (if applicable) its employees will perform Services on time
and further that Services will be in strict accordance with all applicable laws,
codes, ordinances, orders, rules and regulations of local, state, and federal
governments and agencies and instrumentalities, including, but not limited to,
applicable wage and hour, safety and environmental laws, and all standards and
regulations of appropriate governmental regulatory commissions and similar
agencies.



9.2   All Services furnished by Supplier shall be performed (i) in a diligent,
efficient and skillful manner, (ii) to the best of Supplier’s ability and
(iii) at the highest professional standards in the industry, to Verizon’s
reasonable satisfaction. Any substantial interruption or degradation of service,
as reasonably determined by Verizon, will be considered below the highest level
of performance accepted in the industry. Notwithstanding anything to the
contrary contained in this Agreement, any dispute or controversy relating to
whether any Services meet the highest level of performance accepted in the
industry shall be decided by Verizon in its reasonable discretion.



9.3   All Services furnished by Supplier shall be free of defects for a period
of one (1) year following acceptance of such Services. If within one (1) year
from the acceptance of Services, any defect exists or arises, then, in each such
case, upon receipt of notice of such defect, Supplier will promptly cause such
defect to be repaired or remedied at Supplier’s sole cost and expense no later
than a timeframe to be specified by Verizon, provided that the Parties agree
that such defect is reasonably subject to cure. If Supplier fails to commence
immediate repairs or remediation, then Verizon shall have the right, without
prejudice to any other rights or remedies available to it, to make repairs.
Verizon may also offset the cost against any amounts owed or to be paid by
Verizon to Supplier or bill Supplier for the cost to make such repairs or
remediation.



9.4   Supplier, including its employees, agents and contractors, has obtained
and will maintain for the Term of this Agreement, any permits or approvals
necessary for the performance of Supplier’s obligations in connection with the
performance of the Services.



9.5   All goods provided and Services performed under this Agreement do not and
will not give rise to or result in any infringement or misappropriation of any
patent, copyright, trade secret, or any violation of any other intellectual
property right of any third party.

9.6 Most Favored Customer



  9.6.1   Supplier represents and warrants that all of the prices, warranties,
benefits, terms and conditions (collectively) granted to Verizon by Supplier
hereunder are now and shall be, during the Term of this Agreement and any
extensions thereof, no less favorable than the prices, warranties, benefits,
terms and conditions (collectively) granted to Supplier’s other wireless and/or
wireline telecommunications services customers under like circumstances.



  9.6.2   If at any time during the term of this Agreement or any extension
thereof, Supplier shall offer more favorable prices, warranties, benefits,
terms, or conditions (collectively) for substantially the same or similar
Services to other telecommunications services providers under like circumstances
as those provided hereunder; then:



  9.6.2.1   Supplier shall, within thirty (30) days after the effective date of
such offering, notify Verizon of such fact in accordance with Section 25,
Notices, and offer Verizon the more favorable offering and negotiate any
additional differentiating factors; and



  9.6.2.2   This Agreement and all applicable Authorization Letters shall be
deemed to be automatically amended, effective retroactively to the effective
date of the more favorable offering, and Supplier shall provide the same prices,
warranties, benefits, terms and conditions to Verizon; and



  9.6.2.3   Verizon shall have the right to decline to accept the offering, in
which event such automatic amendment shall be deemed to be void.



9.7   Offshore Restrictions



  9.7.1   Except with Verizon’s advance written consent, in no event shall
Confidential Information regarding or pertaining to Verizon’s systems,
infrastructure, employees, or customers be stored, transmitted, or accessed at,
in, through, or from a site located outside the United States nor made available
to any person who is located outside the United States unless such Confidential
Information relates solely, directly and independently (i) to Verizon employees
or customers located outside of the United States, or (ii) to voice or data
communications of Verizon or its customers that originate and terminate outside
the United States, or (iii) to Verizon systems and/or infrastructure dedicated
to the provision of Verizon’s voice or data services outside the United States
or (iv) be otherwise necessary for storage or access outside the United States
in connection with security, back-up, disaster recovery, or related purposes as
required by Verizon services specifications, security and/or technical
requirements. This subsection shall not apply to Verizon Wireless Customer Data
which shall solely be governed by the provisions of 9.7.3.



  9.7.2.   Exceptions to 9.7.1 above will be granted, in Verizon’s sole
discretion, (i) in writing; (ii) on a project-specific or
statement-of-work-specific basis; (iii) following a review of the particular
project or statement of work in accordance with the policies of the relevant
Verizon business unit governing the placement of work with resources located
outside the United States; (iv) subject to any conditions imposed by Verizon on
the access to systems or data by such resources as a result of such review; and
(v) in advance of the commencement of any work by such resources on the relevant
project or statement of work.



  9.7.3   Notwithstanding subsection 9.7.1 and 9.7.2 above, unless Supplier
secures Verizon’ further, prior written consent, in no event (i.) shall Supplier
provide, direct, control, supervise, or manage any voice or data communication
with regard to Verizon customers that occurs between United States locations (or
the United States portion of any international communication that may originate
or terminate within the United States) from a location outside of the United
States, nor (ii.) shall Verizon Customer Data be stored, transmitted, or
accessed, from, at, in, or through a site located outside the United Stated
without Verizon prior written consent. “Verizon Customer Data” shall include
(a) any subscriber information, including, without limitation, name, address,
telephone phone number or other personal information of the Verizon subscriber;
(b) any call-associated data, including without limitation, the telephone
number, internet address or other similar identifying designator associated with
a communication; (c) any billing records; (d) the time, date, size, duration of
a communication or physical location of equipment used in connection with a
communication; or (e) the content of any Verizon customer communication.



  9.7.4   Nothing in this Section is intended to nor shall it operate in
derogation of any requirement imposed on Verizon by a governmental body or
agency outside the United States.



9.8   Software Virus Protection



  9.8.1   Supplier represents and warrants to Verizon that the Supplier software
and Supplier systems do not contain or will not contain any Self-Help Code or
any Unauthorized Code. Supplier shall remove promptly any such Self-Help Code or
Unauthorized Code in the Supplier software of which it is notified or may
discover. Supplier shall indemnify Verizon against any loss or expense arising
out of any breach of this warranty.



  9.8.2   Supplier also represents and warrants that there are no copy
protections or similar mechanisms within the Supplier software, which will,
either now or in the future, interfere with the grants made in this Agreement.
Furthermore, Supplier represents and warrants unless: (1) requested in writing
by Verizon and Verizon approves Supplier’s response, or (2) Supplier advises
Verizon in writing that it is necessary to perform valid duties under this
Agreement and authorized in writing by Verizon, Supplier software and Supplier
systems shall: (a) contain no hidden files; (b) not replicate, transmit or
activate themselves and any software without control of an authorized person
operating computer equipment on which it resides; (c) not alter, damage or erase
any data or computer programs without control of an authorized person operating
the computer equipment on which they reside; and (d) contain no encrypted
imbedded key, node lock, time out or other function, whether implemented by
electronic, mechanical or other means, which restricts or may restrict use or
access to any programs or data developed under this Agreement, based on
residency on a specific hardware configuration, frequency of duration of use, of
other limiting criteria (collectively “Illicit Code”). Should any Supplier
software and Supplier systems have any of the foregoing attributes, and
notwithstanding anything elsewhere in this Agreement to the contrary, Supplier
shall be in default of this Agreement, and no cure period shall apply. It is
agreed that a breach of the above representation and warranty will cause
irreparable harm and injury and Verizon shall be entitled, in addition to any
other rights and remedies it may have at law or in equity, to an injunction
enjoining and restraining Supplier from doing or continuing to do any such act
and any other violations or threatened violations of the Agreement. In addition
to any other remedies available to it under this Agreement, Verizon reserves the
right to pursue civil and/or criminal penalties available to it against the
Supplier.



9.9   All representations, warranties and covenants of Supplier contained in
this Section shall continue for the Term of this Agreement (including any
renewal or extended term) and shall survive its termination.

10. TERMINATION



10.1   Termination for Convenience. Verizon may terminate this Agreement or any
Authorization Letter issued hereunder without cause, effective immediately, upon
thirty (30) days written notice to Supplier and, in such event, Supplier shall
receive payment only for Services that are fully completed or performed and in
accordance with this Agreement on or before the date of termination.



10.2   Termination for Cause. In addition to the rights outlined in Section 10.1
above, this Agreement may be terminated, by written notice, but only in the
following circumstances:



  10.2.1   By Verizon for a material breach or default of any of the terms,
conditions or covenants of this Agreement by Supplier, provided that such
termination may be made only following the expiration of a thirty (30) day
period during which Supplier has failed to cure such breach after having been
given written notice of such breach; provided, however, Supplier has the
opportunity to cure any breach no more than one (1) time within any given
consecutive six (6) months period unless otherwise agreed to by Verizon.



  10.2.2   By Verizon, effective immediately, upon written notice to Supplier,
if any of the following events occurs:



  10.2.2.1   Supplier files a voluntary petition in bankruptcy.



  10.2.2.2   Supplier is adjudged bankrupt.



  10.2.2.3   A court assumes jurisdiction of the assets of Supplier under a
federal reorganization act.



  10.2.2.4   A trustee or receiver is appointed by a court for all or a
substantial portion of the assets of Supplier.



  10.2.2.5   Supplier becomes insolvent or suspends its business.



  10.2.2.6   Supplier makes an assignment of its assets for the benefit of its
creditors except as required in the ordinary course of business.



  10.2.2.7   The identity of Supplier’s business is materially changed by sale
of its business, transfer of control of its outstanding stock, merger or
otherwise.



  10.2.2.8   Supplier fails to comply with its obligations under Section 9.7
(Offshore Restrictions), Section 12 (Confidential Information), Section 15
(Compliance with Laws), Section 20 (Permits) or Section 21.7 (Background
Checks).



10.3   Termination shall not affect any Authorization Letter placed prior to the
date of termination unless otherwise stated.



10.4   In the event that Verizon gives written notice of termination under this
Agreement, then, if requested by Verizon, Supplier will perform reasonable
transition Services for a period not to exceed one hundred twenty (120) days
after termination of this Agreement. Such transition Services shall be performed
and be chargeable per the rates specified in Exhibit A or an Authorization
Letter.



10.5   The foregoing rights are in addition to, and not in limitation of, any
other remedy Verizon may have at law or equity.

11. INFRINGEMENT



11.1   Supplier shall indemnify, defend and hold harmless Verizon, its parents,
subsidiaries and affiliates, and its and their respective directors, officers,
partners, employees, agents, successors and assigns (“Indemnified Parties”) from
and against any claims, demands, lawsuits, liabilities, loss, cost or expenses
(including, but not limited to, reasonable fees and disbursements of counsel and
court costs), judgments, settlements and penalties of every kind (“IP Claims”)
arising from or relating to any actual or alleged infringement or
misappropriation of any patent, trademark, copyright, trade secret or any actual
or alleged violation of any other intellectual property or proprietary rights
arising from or in connection with the Services performed (including related
products furnished hereunder) under this Agreement or their use. Notwithstanding
anything to the contrary contained in this Agreement (including, but not limited
to, Section 22), the provisions of this Section 11, shall govern the rights of
Indemnified Parties with respect to indemnification for IP Claims.



11.2   The procedures set forth in Section 22 (Indemnification) shall apply in
the case of IP Claims hereunder.



11.3   Without limitation of Sections 11.1 and 11.2, if sale, use or if
applicable, distribution, of the products or Services becomes subject to an IP
Claim, Supplier shall, at Verizon’s option and Supplier’s expense:



  11.3.1   Procure for Verizon the right to use the products and/or Services;
(including related products furnished hereunder);



  11.3.2   Replace the Services (including related products furnished hereunder)
with equivalent, non-infringing products and/or Services;



  11.3.3   Modify the Services (including related products furnished hereunder)
so they become non-infringing; or



  11.3.4   Remove the Services (including related products furnished hereunder)
and refund the purchase price, including transportation, installation, removal
and other incidental charges.

12. CONFIDENTIAL INFORMATION

12.1 Verizon Information



  12.1.1   The non-disclosure provisions set forth as Exhibit E shall apply to
this Agreement. Absent written approval of Verizon, Supplier shall not disclose
any Confidential Information, as defined in Exhibit E to any Affiliate ordering
hereunder unless such information pertains to that Affiliate. Supplier shall not
disclose such Confidential Information to agents, contractors or others without
the prior written approval of Verizon; and in the event of such approval,
Supplier shall obtain their written agreement, in a form acceptable to Verizon,
to protect Confidential Information provided hereunder.



  12.1.2   Supplier shall conform to all requirements of the Payment Card
Industry (PCI) Data Security Standard which can be found at
https://www.pcisecuritystandards.org.



  (a)   Supplier acknowledges that it is responsible for the security of
cardholder data that it possesses. “Cardholder data” and “sensitive
authentication data,” as these terms are utilized in the PCI Standard, are
Verizon’s Confidential Information and subject to the security and
non-disclosure requirements of this Agreement, however, the requirements of the
PCI Standard will control over any conflicting or inconsistent requirements
elsewhere in this Agreement.



  (b)   Supplier shall, in its contracts with all permitted subcontractors and
agents in the provision of Services to Verizon, flow down the foregoing
requirements. Such flow down shall include the requirement that each such
subcontractor and agent acknowledges that it is responsible for the security of
cardholder data that it possesses.



  12.1.3   Supplier shall comply with the Confidentiality of Pennsylvania
Customer Communications and Information Requirements, attached hereto as
Attachment F, and incorporated herein by reference.

12.2 Access To and Treatment of Customer Proprietary Network Information.

To the extent Supplier is authorized to use, or provided with access to or with
a customer list derived from, CPNI, Supplier shall at all times comply with all
applicable laws, rules and regulations, and all of Verizon’s policies, methods,
and procedures, regarding treatment and use of CPNI as communicated to Supplier.
Supplier shall treat all CPNI as Confidential Information of Verizon in
accordance with the terms and conditions of this Agreement, its Exhibits and
Authorization Letters. Supplier represents and warrants and shall assure that
Supplier’s employees, representatives and contractors shall not review or use,
in any manner, any CPNI other than as permitted by law and only in performance
of Supplier’s obligations under this Agreement. Supplier represents, understands
and acknowledges that applicable regulations prohibit the use of CPNI for the
marketing or selling of certain services without customer’s consent. Supplier
shall train each Supplier employee, representative and contractor as to
applicable law, regulations and orders, and Verizon’s policies, methods and
procedures as communicated to Supplier, regarding the proper treatment and use
of CPNI. To the extent Supplier is required, by applicable law and/or Verizon’s
policies, standards and practices, to obtain customer’s consent before using any
CPNI to market a Verizon product, Supplier shall comply with all such laws and
Verizon policies, standards and practices in obtaining the customer consent, and
shall allow (or provide at Supplier’s expense, if required by Verizon) for audio
taping of calls where customer’s oral consent to access CPNI is sought, and/or,
for third-party verification in connection thereof. Supplier shall indemnify and
hold Verizon and its officers, employees, agents, directors, representatives,
and assigns harmless in accordance with Section 22 of this Agreement from any
losses, expenses, or claims resulting, in whole or in part, from Supplier’s
violation of this Section. The agreement between Supplier and Supplier Third
Party Verifier shall: (A) require that the third party verifier use the CPNI
only for the purpose or marketing or providing the communications-related
services for which that CPNI has been provided; (B) disallow the third party
verifier from using, allowing access to, or disclosing the CPNI to any other
party, unless required to make such disclosure under force of law; (C) require
that the third party verifier have appropriate protections in place to ensure
the ongoing confidentiality of consumers’ CPNI.

12.3 Supplier’s Information

No specifications, drawings, sketches, models, samples, tools, computer
programs, technical information, business information, or data, written, oral or
otherwise, furnished by Supplier to Verizon hereunder or in contemplation hereof
shall be considered by Verizon to be confidential or proprietary unless so
agreed to by Verizon in writing.

13. VERIZON PROPERTY AND TRADEMARKS

13.1 Ownership Of Work Product



  13.1.1   Supplier shall make prompt written disclosure to Verizon of all
notes, designs, models, prototypes, drawings, data storage media, listings,
deliverables, technical data, inventions, improvements, discoveries, computer
software (including firmware), and other forms of technology or intellectual
property made, conceived, developed or actually or constructively reduced to
practice in connection with or pursuant to the terms and conditions of this
Agreement, whether solely or jointly with others, and which are associated with,
refer to, are suggested by, or result from any Services which Supplier may do or
perform pursuant to this Agreement, or from any information obtained by Supplier
from Verizon or in discussions and meetings with employees of Verizon or any of
its Affiliates including any reports to be prepared by Supplier for Verizon
under this Agreement, (“Work Product”). Supplier hereby agrees that all such
Work Product are works made for hire exclusively for Verizon under the patent or
copyright laws of the United States and shall become and remain the exclusive
property of Verizon, and Verizon shall have the rights to use such for any
purpose without any additional compensation to Supplier.



  13.1.2   In the event any work conceived or first produced under this
Agreement shall not be deemed to be a work made for hire exclusively for Verizon
under the patent or copyright laws of the United States, Supplier hereby assigns
and agrees to assign to Verizon its entire right, title and interest in and to
(including the right to reproduce, modify, display, produce derivative works of,
translate, publish, sell, use, dispose of, and to authorize others so to do, and
the right to patent or copyright and to register such patent or copyright in
Verizon’s or its nominee’s name) all Work Product. Supplier further agrees to
assist Verizon in every proper way to protect Work Product, including, but not
limited to, signing patent and copyright applications, oaths or declarations,
and assignments in favor of Verizon relating to the Work Product, as well as
such ancillary and confirmatory documents as may be required or appropriate to
insure that such title is clearly and exclusively vested in Verizon, within the
United States and in any and all foreign countries. Supplier further agrees to
assist and cooperate with all efforts to enforce the rights of Verizon in such
property against any third parties.



  13.1.3   Further, Supplier grants to Verizon a royalty-free, nonexclusive,
transferable, sublicensable, and irrevocable license to any and all patented or
copyrighted or patentable or copyrightable works not conceived or first produced
by Supplier in the performance of this Agreement, but which are incorporated in
any materials furnished under this Agreement to Verizon by Supplier, provided
that such license shall only be to the extent that Supplier has, or prior to
completion of final settlement of this Agreement, may acquire, the right to
grant such license without becoming liable to pay compensation to others solely
because of such grant.



  13.1.4   Supplier warrants and represents that it has or will have the right,
through written agreements with all employees performing Services under or in
connection with this Agreement, to secure for Verizon the rights called for in
this Section. Further, in the event Supplier uses any subcontractor, consultant
or other third party to perform any of the Services contracted for by this
Agreement, Supplier agrees to enter into such written agreements with such third
party, and to take such other steps as are or may be required to secure for
Verizon the rights called for in this Section.

13.2 Verizon’s Property



  13.2.1   Title to all property owned by Verizon and furnished to Supplier
shall remain in Verizon.



  13.2.2   Any property owned by Verizon and in Supplier’s possession or control
shall be used only in the performance of this Agreement unless authorized in
writing by Verizon. Supplier shall adequately protect such property, and shall
deliver or return it to Verizon or otherwise dispose of it as directed by
Verizon.



  13.2.3   Supplier shall be responsible for any loss of or damage to property
owned by Verizon and in Supplier’s possession or control.

13.3 Trademarks And Trade Names

Except as specifically set out in this Agreement, nothing in this Agreement
shall grant, suggest or imply any authority for one party to use the name,
trademarks, service marks or trade names of the other for any purpose
whatsoever.

14. PUBLICITY AND DISCLOSURE

Supplier agrees not to provide copies of this Agreement, or otherwise disclose
the terms of this Agreement, to any third party without the prior written
consent of Verizon except as required upon (i) an anticipated disclosure in
connection with the requirements of a public offering or securities filing, or
(ii) receipt of any legal request or demand by a judicial, regulatory or other
entity to disclose or produce a copy of this Agreement or otherwise disclose the
terms of this Agreement, provided that each Party shall provide the other Party
with prompt notice prior to such disclosure. The applicable Party shall furnish
only that portion that is legally required to be furnished and shall provide
reasonable cooperation to with the other Party should such Party exercise
efforts to obtain a protective order or other confidential treatment with
respect to this Agreement or its terms. Supplier further agrees to submit to the
contacts below, for written approval, all advertising, sales promotion, press
releases and other publicity matters relating to the product furnished and/or
the Service performed pursuant to this Agreement, when a Verizon name or mark or
the name or mark of any of its partners or Affiliates is mentioned or language
from which the connection of said name or mark may be inferred or implied. Such
requests shall be sent to each of the following:

Vice President — Corporate Communications
Verizon Wireless
One Verizon Way
VC43E062
Basking Ridge, New Jersey 07920

Vice President — Media Relations
Verizon Telecom
One Verizon Way
VC31W467
Basking Ridge, NJ 07920

Vice President — Media Relations
Verizon Business
One Verizon Way
VC31W461
Basking Ridge, NJ 07920.

15. COMPLIANCE WITH LAWS

Supplier and all approved subcontractors shall comply with the provisions of all
applicable federal, state, county and local laws, ordinances, regulations,
rules, codes and orders (collectively “law”) in performance of this Agreement,
including but not limited to any laws pertaining to employment of labor, hours
of labor, health and safety, payment of wages, payment of taxes, employment
eligibility status and verification (I-9) and with those laws and the provisions
of this agreement that apply to the safeguarding, protection, and disposal of
Personal Information, Customer Proprietary Network Information and Call Detail
Information. In the event of an unauthorized disclosure of Personal Information,
Customer Proprietary Network Information or Call Detail Information in violation
of the foregoing, Supplier shall provide notice of same by e-mail to
security.issues@verizon.com within forty-eight (48) hours, and to the contract
notice addressee set forth in Section 25 (Notices) by the means set forth
therein. In addition, no person conducting or assisting in an investigation on
behalf of Verizon, whether employed by Supplier or by an approved subcontractor,
shall make any false statements to obtain information. Supplier shall also
procure any required permits or certificates necessary to perform its
obligations under this Agreement. Supplier and any approved subcontractor shall
indemnify and hold Verizon harmless against all Claims (as defined in
Section 22, Indemnification) arising out of or related to such noncompliance.

16. FORCE MAJEURE

Neither Party shall be responsible for any delay or failure in performance of
any part of this Agreement to the extent that such delay is caused by reason of
acts of God, wars, revolution, civil commotion, acts of public enemy, embargo,
acts of government in its sovereign capacity, or any other circumstances beyond
the reasonable control and not involving any fault or negligence of the Delayed
Party (“Condition”). If any such Condition occurs, the Party delayed or unable
to perform (“Delayed Party”), upon giving prompt notice to the other Party,
shall be excused from such performance on a day-to-day basis during the
continuance of such Condition (and the other Party shall likewise be excused
from performance of its obligations on a day-to-day basis during the same
period); provided, however, that the Party so affected shall use its best
reasonable efforts to avoid or remove such Condition, and both Parties shall
proceed immediately with the performance of their obligations under this
Agreement whenever such causes are removed or cease. Labor difficulties,
including without limitation, strikes, slowdowns, work stoppage, picketing or
boycotts, shall not constitute a Condition that excuses Supplier from
performance of its obligations under this Agreement. In the event of such labor
difficulties, Supplier shall use all lawful means to perform Services agreed to
under this Agreement.

If the Condition continues for more than ten days, then Verizon may terminate
this Agreement or any Authorization Letter and further be relieved from any
obligations created as a result of any Service forecast issued by Verizon.

17. ASSIGNMENT



17.1   The rights, obligations, and other interests of Supplier shall not be
assigned by Supplier, in whole or in part, without the prior written consent of
Verizon, and any purported assignment of same shall be void and ineffective.



17.2   If Verizon sells, exchanges or otherwise disposes of all or a portion of
the assets of, or Verizon’s interest in, any business unit in which Services are
used, then Verizon shall have the right to assign to such third party all
applicable licenses, warranties, maintenance schedules and rights granted under
this Agreement with respect to such Service; provided that the third party
agrees to be bound by all obligations of Verizon to Supplier that pertain to the
Service. Notwithstanding the foregoing, Verizon shall have the right to assign
this Agreement to any Affiliate.

18. SUBCONTRACTING

Supplier shall not use subcontractors to perform the Services under this
Agreement except by prior written consent of Verizon. Requests by Supplier to
Verizon to use subcontractors shall be in writing and shall specify the Services
to be subcontracted and the identity of the proposed subcontractors. It shall be
Supplier’s responsibility to update Verizon as it adds or deletes subcontractors
and to ensure that the subcontractors it uses are in all cases approved by
Verizon. Supplier accepts full responsibility for the acts and omissions of
subcontractors and of persons either directly or indirectly employed by them to
the same extent as Supplier is responsible for the acts and omissions of persons
directly employed by Supplier.

19. TAXES



19.1   Verizon shall, as required by law, pay all United States state and local
sales and use tax or other similar United States transfer tax in the nature of
sales or use tax, however denominated (each, a “Tax”), which is directly and
solely attributable to purchases by Verizon from Supplier for consideration
under this Agreement. Supplier shall bill such Tax to Verizon in the amount
required by law, separately stating the amount and type of the billed Tax on the
applicable invoice; Verizon shall pay such billed amount of Tax to Supplier; and
Supplier shall remit such billed amount of Tax to the appropriate tax
authorities as required by law; provided, however, that Supplier shall not bill
to or otherwise attempt to collect from Verizon any Tax with respect to which
Verizon provides Supplier with (i) an exemption certificate prepared in
accordance with applicable law, (ii) a direct pay number, or (iii) other
evidence, reasonably acceptable to Supplier, that such Tax does not apply.
Except as provided in this Section 19.1, Supplier shall bear the costs of all
import and export duties and other governmental fees and taxes of whatever
nature with respect to all services supplied under this Agreement.



19.2   Upon request, Supplier shall provide Verizon with a list of those states
for which Supplier does not bill and remit Taxes because Supplier does not have
nexus with that state.



19.3   Supplier shall cooperate with Verizon so as to minimize the tax liability
of Verizon, including, without limiting the generality of the foregoing,
liability for Tax to be billed and collected under Section 19.1. Such
cooperation shall include, without limiting the generality of the foregoing, the
separate statement of taxable and nontaxable charges on all invoices.



19.4   Supplier shall cooperate with all reasonable requests of Verizon in
connection with any contest or refund claim with respect to taxes. If Supplier
incorrectly (in the opinion of Verizon) bills and collects Tax from Verizon and
the taxing authority requires that any refund from the taxing authority be
sought by the billing party, then, upon request from Verizon, Supplier shall
seek the refund and remit to Verizon the amount of the refund actually obtained,
together with interest, if any, actually received, promptly upon receiving such
refund and interest, if any, from the taxing authority.



19.5   Except with respect to Taxes described in Section 19.1, if any payments
made by or on behalf of Verizon under this Agreement are subject to any taxes,
levies, customs, duties, deductions, charges or withholdings, or are subject to
any other governmental liability or charge (including, without limiting the
generality of the foregoing, any penalty, addition to tax or interest),
including, without limiting the generality of the foregoing, any value added
tax, consumption tax or withholding tax (each, a “Governmental Charge”), then
Verizon shall receive full credit from Supplier for such amounts hereunder as if
they were amounts paid directly by Verizon to Supplier with respect to the
amounts payable by Verizon to Supplier under this Agreement. Upon Supplier’s
request, Verizon shall promptly take, at Supplier’s expense, all actions
reasonably requested by Supplier to mitigate the aggregate amount of
Governmental Charges (including, without limiting the generality of the
foregoing, the accurate completion of forms, certificates and documents and the
provision of accurate, non-confidential information to the relevant taxing
authority); provided, however, that Verizon shall not be required to take any
such action which would subject Verizon to any unreimbursed expense. If Verizon
receives a receipt with respect to a Governmental Charge, then Verizon shall
furnish to Supplier, at its address referred to herein, the original or a
certified copy of such receipt.

20. PERMITS

Unless otherwise specifically provided for in this Agreement, Supplier
(including any employees, agents and contractors) shall obtain and keep in full
force and effect, at its expense, any permits, licenses, consents, approvals and
authorizations (“Permits”) necessary for the performance of Services. Upon
request, Supplier must submit to Verizon evidence of any Permits required for
Supplier to perform Services in a given location.

21. PLANT AND WORK RULES AND RIGHT OF ACCESS REQUIREMENTS



21.1   Supplier shall comply with Verizon security rules as well as governmental
security regulations, including but not limited to, applicable U.S. governmental
regulations governing security clearances.



21.2   Supplier shall permit reasonable access during normal working hours to
its facilities in connection with the Service.



21.3   Employees and approved subcontractors of Supplier who are not on duty are
not allowed on the Supplier site location involved in providing Services to
Verizon.



21.4   Verizon reserves the right to request at any time and for any reason that
specific employees, subcontractors, and agents of Supplier be removed from and
not be assigned by Supplier to perform Services for Verizon, and Supplier
acknowledges, agrees and understands that Supplier will immediately comply with
such request by Verizon.



21.5   If Supplier is given access, whether on-site or through remote
facilities, to any Verizon computer or electronic data storage system in order
for Supplier to accomplish the Services called for in this Agreement, Supplier
shall limit such access and use solely to perform Services within the scope of
this Agreement and shall not access or attempt to access any computer system,
electronic file, software or other electronic services other than those
specifically required to accomplish the work required under this Agreement.
Supplier shall limit such access to those of its employees who are qualified and
required, subject to Verizon requiring written authorization, to have such
access in connection with this Agreement, and shall strictly follow all
Verizon’s security rules for use of Verizon’s electronic resources. All user
identification numbers and passwords disclosed to Supplier and any information
obtained by Supplier as a result of Supplier’s access to and use of Verizon’s
computer and electronic data storage systems shall be deemed to be, and shall be
treated as, Verizon Confidential Information under applicable provisions of this
Agreement. Verizon reserves the right to monitor such actions by Supplier and
Supplier agrees to cooperate with Verizon in the investigation of any apparent
unauthorized access by Supplier to Verizon’s computer or electronic data storage
systems or unauthorized release of Confidential Information by Supplier.



21.6   If Supplier is given such access to any Verizon computer or electronic
storage system, or if Supplier otherwise exchanges electronic messages or
communications with Verizon (including but not limited to Verizon accessing any
of Supplier’s data bases or systems on-site or remotely), or if Supplier
furnishes software or other electronic transmissions to Verizon, (i) Supplier
shall not transmit or introduce any virus, worm or other malicious code to
Verizon or into its network, computers, electronic storage systems or other
systems and (ii) any software provided to Verizon by Supplier for use by
Supplier or Verizon shall (a) contain no hidden files; (b) not replicate,
transmit, or activate itself without control of a person operating computing
equipment on which it resides; (c) not alter, damage, or erase any data or
computer programs without control of a person operating the computing equipment
on which it resides; (d) contain no encrypted imbedded key unknown to Verizon,
node lock, time-out or other function, whether implemented by electronic,
mechanical or other means, which restricts or may restrict use or access to any
programs or data developed under this Agreement, based on residency on a
specific hardware configuration, frequency of duration of use, or other limiting
criteria (“Illicit Code”). Supplier shall indemnify and hold Verizon harmless
from any loss or damage arising from Supplier’s violation of this Section.



21.7   Background Checks



  21.7.1   For each of the employees that Supplier wishes to assign to perform
Services, including training, for Verizon, Supplier shall certify to Verizon
that it has conducted (or used an agency to conduct) criminal history checking,
drug testing, and verification of education, employment history, Social Security
Number and legal right to work, as described herein (collectively referred to as
“background checking”). For purposes of this Section, “employee” shall include
Supplier’s employees and any of Supplier’s contract personnel; and “assign”
shall include training for Services to be provided to Verizon, unless otherwise
agreed to by Verizon.



  (i)   The criminal history check shall consist, at minimum, of a federal and
state check for felony and misdemeanor criminal convictions (or the equivalent
thereof under relevant non-US law) in all locations where the assigned employee
has resided, has been employed, or has attended school in the immediately
preceding seven (7) years, and a check of U.S. Government Specially Designated
National and export denial lists. Supplier shall contract with a recognized
national investigation company, approved by Verizon in writing, to conduct a
criminal database check of information from all fifty states for federal and
state convictions to the extent available, including to the extent available, a
check including, to the extent available, a check for outstanding warrants and a
check for pending felony charges in all such locations. Statewide county
searches shall be performed in all states where such search mechanism is
available without requiring specialized data (such as fingerprints or DNA) The
criminal history check shall also include an all states check of available
national and state sex offender registries.



  (ii)   Drug testing shall consist of a ten-panel urine analysis drug screen
used to test for the presence of marijuana, cocaine, amphetamines, PCP,
opiates/metabolites, barbiturates, benzodiazepines, propoxyphene, methadone and
methaqualone. All specimens shall be tested at Department of Health and Human
Services (DHHS)/Substance Abuse Mental Health Services Administration
(SAMHSA)-certified labs, and the screening service shall include confirmation of
all positive test results.



  (iii)   The highest diploma, degree or certificate earned shall be verified.



  (iv)   Employment history shall be verified for at least the previous seven
(7) years of employment and military service, or less if the employee was a
full-time student during that period.



  (v)   The name to which employee’s Social Security Number is attributed shall
be verified.



  (vi)   The employee’s citizenship, most recent country of permanent residence,
and legal right to work in the jurisdiction in which the employee will be
performing Services for Verizon shall be verified.



  21.7.2   For any period of time encompassed in the foregoing background check
requirement when the employee was resident outside of the United States, such
background checking shall be conducted by an investigative agency approved by
Verizon, and in a manner approved by Verizon.



  21.7.3   Supplier shall secure from each employee who provides Services to
Verizon such employee’s written consent to perform the background checking
specified in this Section 21.7.3 and to disclose to Verizon the employee’s
citizenship and most recent country of permanent residence, and shall provide
the foregoing to Verizon upon request from Verizon.



  21.7.4   Supplier represents and warrants that it shall not assign any
employee to provide Services to Verizon if such employee:



  (i)   has been convicted of a felony or misdemeanor (or the equivalent thereof
under relevant non-US law), or for whom a warrant is outstanding, or for whom a
felony or misdemeanor charge is currently pending, or is on a U.S. Government
Specially Designated National or export denial list. The foregoing shall not
apply to a minor traffic violation (a moving traffic violation other than
reckless driving, hit and run, driving to endanger, vehicular homicide, driving
while intoxicated or other criminal offense involving gross negligence,
recklessness, intentional or willful misconduct while operating a motor
vehicle), to a conviction that has been legally expunged, or to a conviction for
a misdemeanor that occurred while the employee was under the age of twenty-one
years; or



  (ii)   has a confirmed positive test result from the drug screening in
Section 21.7.1(b) above; or



  (iii)   does not have the legal right to work in the jurisdiction in which the
employee will be performing Services for Verizon.



  21.7.5   Supplier shall certify to Verizon that Supplier has caused the
foregoing background checking to be performed for each employee currently
assigned to provide Service for Verizon within thirty days of the Effective
Date; further, Supplier shall thereafter certify to having met the foregoing
requirements upon assigning any additional employees to perform Services for
Verizon. Such certifications shall be sent via electronic mail to the Verizon
Project Manager.



  21.7.6   Supplier shall, in its contracts with all permitted subcontractors
and agents in the provision of Services to Verizon, flow down the foregoing
requirements. Such flow down shall include the requirement that such
subcontractors and agents secure consent, from each employee providing services
to Verizon, to perform the background checking and to disclose the results
thereof to Verizon at Verizon’s request.



21.8   Supplier agrees to comply with Verizon’s Supplier Code of Conduct located
at http://responsibility.verizon.com/home/approach/chairmans-message/, which may
be updated from time to time.



21.9   Supplier shall certify to Verizon that Supplier has caused all Supplier
employees, agents, contractors or representatives assigned to perform Services
on behalf of Verizon to sign the Guidelines and Certifications for Customer
Service Representatives, which is attached hereto as Exhibit G and incorporated
herein by reference. Supplier agrees that any employee, agent, contractor or
representative who refuses or otherwise does not sign the Guidelines will not be
permitted to provide Services to Verizon.



21.11   Supplier agrees to comply with the Personal Information Baseline
Security Requirements that are attached hereto as Exhibit H.

22. INDEMNIFICATION



22.1   Supplier shall defend, indemnify and hold harmless Verizon, its parents,
subsidiaries and Affiliates, and its and their respective directors, officers,
partners, employees, agents, successors and assigns (“Indemnified Parties”) from
and against any claims, demands, lawsuits, damages, liabilities, loss, costs or
expenses (including, but not limited to, reasonable fees and disbursements of
counsel and court costs), judgments, settlements and penalties of every kind
(“Claims”), that may be made: (a) by anyone for injuries (including death) to
persons or damage to property, including theft, resulting in whole or in part
from the acts or omissions of Supplier or those persons furnished by Supplier,
including its subcontractors (if any); (b) by persons furnished by Supplier and
its subcontractors (if any) under Worker’s Compensation or similar acts; (c) by
anyone in connection with or based upon Services (including products furnished
hereunder) provided by Supplier and its subcontractors, if any, or contemplated
by this Agreement, including Claims regarding the adequacy of any disclosures,
instructions or warnings related to any such Services; and (d) under any law,
statute, regulation or governmental order, at common law or otherwise arising
out of or in connection with the performance by Supplier contemplated by this
Agreement or any information obtained in connection with such performance,
including but not limited to any federal securities law or regulation, and the
Communications Act of 1934 as amended and regulation thereunder. The foregoing
indemnification shall apply whether Supplier or an Indemnified Party defends
such Claim and whether the Claim arises or is alleged to arise out of the sole
acts or omissions of the Supplier (and/or any subcontractor of Supplier) or out
of the concurrent acts or omissions of Supplier (and/or any subcontractor of
Supplier) and any Indemnified Parties, and whether the Claim arises or is
alleged to arise out of acts by Supplier in its own behalf or as a limited agent
of Verizon hereunder. Supplier further agrees to bind its subcontractors, if
any, to similarly indemnify, hold harmless, and defend the Indemnified Parties.



22.2   Verizon will provide Supplier with prompt, written notice of any written
Claim covered by this indemnification and will cooperate appropriately with
Supplier in connection with Supplier’s evaluation of such Claim. Supplier shall
defend any Indemnified Party, at the Indemnified Party’s request, against any
Claim. Promptly after receipt of such request, Supplier shall assume the defense
of such Claim with counsel reasonably satisfactory to the Indemnified Party.
Supplier shall not settle or compromise any such Claim or consent to the entry
of any judgment without the prior written consent of each Indemnified Party and
without an unconditional release of all claims by each claimant or plaintiff in
favor of each Indemnified Party.

23. INSURANCE

23.1     Supplier shall secure and maintain at its expense during the term of
this Agreement:



  23.1.1   Commercial General Liability Insurance (including, but not limited
to, premises-operations, property damage, products/completed operations,
contractual liability, independent contractors and personal injury) with limits
of at least $2,000,000, combined single limit per occurrence for bodily injury
and property damage. (Limits may be satisfied with primary and/or excess
coverage.)



  23.1.2   Commercial Automobile Liability with limits of at least $2,000,000
combined single limit for each accident for bodily injury and property damage.



  23.1.3   Workers’ Compensation insurance in compliance with the statutory
requirements for the states(s) of operation and Employer’s Liability insurance
with limits of not less than $1,000,000 each accident/disease/policy limit.



  23.1.4   Telecommunications, Media & Technology Errors and Omissions, with a
per claim and aggregate limit of not less than $1,000,000.



    23.2     The insurer must be authorized or permitted to do business in the
state in which the work is performed and must have Bests Rating “AX” or better. 
Supplier shall deliver a Certificate of Insurance on which Verizon
Communications Inc., its subsidiaries and Affiliates are included as additional
insureds as their interest may appear and listed as a Certificate Holder. 
Supplier agrees that Supplier’s policy is primary.



    23.3     Supplier shall waive its rights of subrogation against Verizon for
Workers’ Compensation claims, as permitted by law.  Supplier shall, prior to
rendering such Services, furnish to the address specified in Section 25,
Notices, certificates or evidence of the foregoing insurance indicating the
amount and nature of such coverage, the expiration date of each policy, and
stating that no material adverse change or cancellation of any such policy shall
be effective unless thirty (30) days’ prior written notice is given to Verizon,
except ten (10) day notice for nonpayment of premium shall apply. 



23.4   Supplier is responsible for determining whether the above minimum
insurance coverages are adequate to protect its interests. The above minimum
coverages do not constitute limitations upon Supplier’s liability.



23.5   Supplier may not self-insure without Verizon’s prior written consent. If
after obtaining such consent, Supplier opts, when permitted by law, to
self-insure any or all of the foregoing risks, in lieu of Certificates of
Insurance as stipulated in this Section, Supplier shall provide to Verizon:
(i) the self-insurance registration identification number assigned by each state
in which Supplier desires to provide Services to Verizon or manufactures a
product in connection with Services; (ii) a letter of certification from
Supplier’s insurance carrier or self-insurance administrator that Supplier is
self-insured for the coverages and amounts as stipulated in this Agreement,
including that Verizon Communications Inc., its subsidiaries and Affiliates, is
an additional insured and shall be indemnified and saved harmless from all
claims, suits, and liabilities as set forth within this Agreement; and (iii) a
notification of the states in which Supplier is provided coverage under its
self-insurance.

24. RELATIONSHIP OF PARTIES



24.1   Except as is specifically provided in this Section 24, in providing any
Services under this Agreement, Supplier is acting solely as an independent
contractor and not as an agent of any other Party. Persons furnished by the
Supplier shall be solely the employees or agents of the Supplier and shall be
under the sole and exclusive direction and control of such Party. They shall not
be considered employees of Verizon for any purpose. Supplier shall be
responsible for compliance with all laws, rules and regulations involving its
respective employees or agents, including (but not limited to) employment of
labor, hours of labor, health and safety, working conditions and payment of
wages. Supplier shall also be responsible, respectively, for payment of taxes,
including federal, state, and municipal taxes, chargeable or assessed with
respect to its employees or agents, such as social security, unemployment,
worker’s compensation, disability insurance and federal and state income tax
withholding. Except as provided in this Section 24, neither Party undertakes by
this Agreement or otherwise to perform or discharge any liability or obligation
of the other Party, whether regulatory or contractual, or to assume any
responsibility whatsoever for the conduct of the business or operations of the
other Party. Nothing contained in this Agreement is intended to give rise to a
partnership or joint venture between the Parties or to impose upon the Parties
any of the duties or responsibilities of partners or joint venturers.



24.2   Verizon hereby appoints Supplier as its limited agent for the sole
purpose of accessing, safeguarding and utilizing Customer Proprietary Network
Information and Personal Information (collectively, “Customer Information”) that
may be provided by Verizon to Supplier in connection with its communications to
Verizon customers that may be otherwise permitted pursuant to the terms and
conditions of this Agreement. Verizon hereby instructs Supplier to adopt
effective technical, physical and organizational measures that safeguard and
that limit disclosure of Customer Information solely to Supplier personnel with
a need to know such Customer Information for the performance of their work under
this Agreement, and to the Verizon customer whose Customer Information is to be
disclosed. Before Call Detail Information may be disclosed to the Verizon
customer, Supplier must verify the identity of the Verizon customer in
accordance with FCC rules on the safeguarding of call detail, see FCC 07-22,
Report and Order and Further Notice of Proposed Rulemaking, CC Docket
No. 96-115, and any guidelines provided by Verizon; Customer Information other
than Call Detail Information may be disclosed to the Verizon customer after
verifying his/her identity. This appointment supersedes any and all prior
appointments, and it may be revoked and terminated by Verizon, in Verizon’s sole
discretion, effective immediately, by written notice to Supplier. Except and
solely as provided in this Section 24, Supplier shall have no other power,
express or implied, to act for or on behalf of Verizon.

25. NOTICES



25.1   Unless otherwise stated in this Agreement or in an Authorization Letter,
notices concerning this Agreement shall be in writing and shall be given or made
by means of telegram, facsimile transmission, certified or registered mail,
express mail or other overnight delivery service, or hand delivery, proper
postage or other charges paid and addressed or directed to the respective
parties as follows. A notice that is sent by facsimile shall also be sent by one
of the other means set out by this Section:

      To Supplier:  
APAC Customer Services, Inc.
2333 Waukegan Rd, Suite 100
Bannockburn, IL 60015
To Verizon:
255 Parkshore Dr.  
Verizon

Folsom, CA 95630
With a copy to:  
Verizon Corporate Services Group Inc

1 Verizon Way
Basking Ridge, New Jersey 07920



      With a copy to: the Affiliate that placed the Authorization Letter.



25.2   Notices for change in ownership, change in name of firm, or change in
mailing address must be given by Supplier by mailing to Verizon within thirty
(30) days of such change. Notices for change in ownership must include the names
of all new owners or officers, registered agent for Service of process and state
of incorporation or organization.

26. NONWAIVER

Verizon’s failure to enforce any of the provisions of this Agreement or any
Authorization Letter, or to exercise any option, shall not be construed as a
waiver of such provisions, rights, or options, or affect the validity of this
Agreement.

27. SEVERABILITY

If any provision of this Agreement shall be invalid or unenforceable, then such
invalidity or unenforceability shall not invalidate or render unenforceable the
entire Agreement. The entire Agreement shall be construed as if not containing
the particular invalid or unenforceable provision or provisions, and the rights
and obligations of the Parties shall be construed and enforced accordingly.



28.   LIMITATION OF LIABILITY

IN NO EVENT SHALL VERIZON BE LIABLE TO SUPPLIER, ITS EMPLOYEES, SUBCONTRACTORS,
AND/OR AGENTS, OR ANY THIRD PARTY, FOR ANY INDIRECT, INCIDENTAL, SPECIAL,
CONSEQUENTIAL, PUNITIVE DAMAGES, OR LOST PROFITS FOR ANY CLAIM OR DEMAND OF ANY
NATURE OR KIND, ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR THE
PERFORMANCE OR BREACH THEREOF.

IN NO EVENT SHALL SUPPLIER BE LIABLE TO VERIZON, ITS EMPLOYEES, SUBCONTRACTORS,
AND/OR AGENTS, OR ANY THIRD PARTY, FOR ANY INDIRECT, INCIDENTAL, SPECIAL,
CONSEQUENTIAL, PUNITIVE DAMAGES, OR LOST PROFITS FOR ANY CLAIM OR DEMAND OF ANY
NATURE OR KIND, ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR THE
PERFORMANCE OR BREACH THEREOF.  HOWEVER, THE FOREGOING LIMITATION OF LIABILITY
SHALL NOT APPLY TO SUPPLIER’S OBLIGATIONS UNDER SECTION 11 (INFRINGEMENT),
SECTION 12 (CONFIDENTIALITY) AND SECTION 22 (INDEMNIFICATION).

 

29. DISPUTE RESOLUTION



29.1   The Parties desire to resolve certain disputes, controversies and claims
arising out of this Agreement without litigation. Accordingly, except in the
case of (i) a dispute, controversy or claim relating to a breach or alleged
breach on the part of either Party of the provisions of Section 12,
“Confidential Information,” (ii) a suit, action or proceeding to compel Supplier
to comply with its obligations to indemnify Verizon pursuant to Section 22,
“Indemnification,” of this Agreement, or (iii) a suit, action or proceeding to
compel either Party to comply with the dispute resolution procedures set forth
in this Section 29, “Dispute Resolution,” the Parties agree to use the following
alternative procedure with respect to any dispute, controversy or claim arising
out of or relating to this Agreement or its breach. The term “Dispute” means any
dispute, controversy or claim to be resolved in accordance with the dispute
resolution procedure specified in this Section 29, “Dispute Resolution.”



29.2   At the written request of a Party, each Party shall appoint a
knowledgeable, responsible representative to meet and negotiate in good faith to
resolve any Dispute arising under this Agreement. The Parties intend that these
negotiations be conducted by non-lawyer, business representatives. The
discussions shall be left to the discretion of the representatives. Upon
agreement, the representatives may utilize other alternative dispute resolution
procedures such as mediation to assist in the negotiations. Discussions and
correspondence among the representatives for purposes of these negotiations
shall be treated as confidential information developed for purposes of
settlement, shall be exempt from discovery and production, and shall not be
admissible in any lawsuit without the concurrence of all Parties. Documents
identified in, or provided with, such communications, which are not prepared for
purposes of the negotiations are not so exempted and may, if otherwise
admissible, be admitted in evidence in the lawsuit.



29.3   If the negotiations do not resolve the Dispute within sixty (60) days of
the initial written request, the Parties may pursue their available remedies at
law or in equity.

30. ORDER OF PRECEDENCE

All quotations, Authorization Letters, acknowledgments, and invoices issued
pursuant to this Agreement shall be subject to the provisions contained in this
Agreement. In the event of any conflict between a specific term or condition of
this Agreement and a specific term or condition contained in an Exhibit to this
Agreement, the specific term or condition of this Agreement shall control and
take precedence unless it is stated in a clear and unambiguous matter in the
Exhibit that the specific term or condition of the Exhibit is in conflict with
the Agreement and takes precedence. The terms and conditions of this Agreement
and its Exhibits will control over any additional, conflicting or inconsistent
terms contained in any quotation, acknowledgment or invoice, unless agreed in
writing by authorized representatives of the Parties; provided that, the
following provisions, as they apply to Services ordered pursuant to a particular
Authorization Letter, can be changed by language contained in that Authorization
Letter: (i) the quantity, (ii) special quoted price, (iii) payment terms,
(iv) warranty period, or (v) delivery date.

31. SECTION HEADINGS

The headings of the several sections are inserted for convenience of reference
only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

32. SURVIVAL OF OBLIGATIONS

The respective obligations of the Parties under this Agreement that by their
nature would continue beyond the termination, cancellation or expiration, shall
survive any termination, cancellation or expiration, including, but not limited
to, obligations to indemnify, insure and maintain confidentiality.

33. CHOICE OF LAW AND JURISDICTION

The construction, interpretation and performance of this Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to any conflicts of law principles that would require the
application of the laws of any other jurisdiction and subject to the exclusive
jurisdiction of its federal or state courts in New York. Any suit brought by
either Party against the other Party for claims arising out of this Agreement
shall be brought in the Supreme Court of the State of New York, New York County,
and/or, if applicable, the United States District Court for the Southern
District of New York. The application of the UN Convention on Contracts for the
International Sale of Goods is specifically excluded from this Agreement.

34. GIFTS AND GRATUITIES AND CONFLICTS OF INTEREST

Supplier certifies that, to the best of Supplier’s knowledge and belief, no
economic, beneficial, employment or managerial relationship exists between
Supplier and any employee of Verizon, or between Supplier and any relative of an
employee of Verizon, that would tend in any way to influence such employee in
the performance of his or her duties on behalf of Verizon in connection with the
awarding, making, amending or making determinations concerning the performance
of this or any other agreement.

The exchange or offering of any money, gift item, personal service,
entertainment or unusual hospitality by Supplier to Verizon is expressly
prohibited. This prohibition is equally applicable to both Parties’ officers,
employees, agents or immediate family members. Any violation of this provision
constitutes a material breach of this Agreement.

35. ENTIRE AGREEMENT

This Agreement together with its exhibits constitutes the entire agreement
between the Parties and cancels all contemporaneous or prior agreements, whether
written or oral, with respect to the subject matter of this Agreement. No
modifications shall be made to this Agreement unless in writing and signed by
authorized representatives of the Parties.

36. SIGNATURES

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement through
their authorized representatives.

      Verizon Corporate Services Group Inc.   APAC Customer Services, Inc.
/s/Virginia Ruesterholz   /s/Michael P. Marrow (Signature of Authorized Agent)  
(Signature of Officer) Virginia Ruesterholz   Michael P. Marrow (Printed Name of
Authorized Agent)   (Printed Name of Officer) President
(Title)  
President and CEO
(Title)
     
(Date)6/22/09  
     
5/14/09
(Date)
   
/s/Andrew B. Szafran
(Signature of Officer)
   
Andrew B. Szafran
(Printed Name of Officer)
   
Senior Vice President and CFO
(Title)
   
5/14/09
(Date)

1

EXHIBIT A
SCOPE OF SERVICES

Supplier shall provide Services that include, but are not limited to, handling
inbound and/or outbound customer calls associated with the Services including,
but not limited to, training, questions on products and Verizon offered services
and/or customer service support including billing and rate plan questions and
changes, customer retention, up-sells, data product and service technical
support, troubleshooting, sales and addition of new products.

Supplier shall, at its expense, furnish and maintain all necessary, adequate and
appropriate equipment, personnel, ancillary services, office facilities, support
facilities and hardware to perform the Services.

2

EXHIBIT B
AUTHORIZATION LETTER

Date

Contact Name
Supplier Name
Address
City, State

     
Re:
and
  Teleservices Agreement between Verizon Corporate Services Group, Inc.
(“Verizon”)
(“Supplier”)
 
   
Dear
  Agreement Number:      
Authorization Letter Number:      


 
   

This authorization letter (“Authorization Letter”) is issued pursuant to the
terms and conditions of the above-referenced agreement (the “Agreement”).

The Services to be performed, compensation, and Service Levels, are [as set
forth in the Agreement, except as otherwise provided in this Authorization
Letter] [described in the attached “Statement of Work” (Schedule 1)]. The
Services to be performed under this Authorization Letter are      (“Project”).

The Verizon Project Leader will be:

Invoices shall be billed on a monthly basis and addressed to:

     
     
     

         
Attn:
 
 

 
 
 
The Services will be performed at the Supplier facilities located at
  .*  
   
Services authorized by this letter will commence on
  and will continue until  

 
       

.

Please indicate your acceptance of this Authorization Letter by having it signed
on the following page by an authorized representative of Supplier.

Sincerely,

(Name)

Verizon

(Title)

IN WITNESS WHEREOF, the Parties hereto have executed this Authorization Letter
No.    through their authorized representatives.

     
Verizon Corporate Services Group, Inc.
  [Legal Name of Supplier]
     
(Signature of Authorized Agent)
       
(Signature of Officer)
     
(Printed Name of Authorized Agent)
       
(Printed Name of Officer)
     
(Title)
       
(Title)
     
(Date)
       
(Date)

3

EXHIBIT C
CHANGE NOTICE

Date



    TO: Contact Name

Supplier Name
Address
City, State

      Re:  
Master Agreement for Call Center Services between Verizon Corporate
Services Group Inc. (“Verizon”) and (“Supplier”) dated (“Agreement”)
Agreement Number:     
Change Authorization:     
Project Location:     

Please be advised that [insert the Verizon entity that corresponds to the LOA or
SOW] requests the changes to the Services as follows:

The foregoing is received, reviewed and accepted.

     
Verizon Corporate Services Group Inc.
  [Legal Name of Supplier]
     
(Signature of Authorized Agent)
       
(Signature of Officer)
     
(Printed Name of Authorized Agent)
       
(Printed Name of Officer)
     
(Title)
       
(Title)
     
(Date)
       
(Date)

EXHIBIT D
Compliance with Minority, Woman-owned, and Service-Disabled Veteran and Person
With
Disability-Owned Enterprises (MWDVBE) Utilization

Primary Supplier Commitment

A. Supplier Commitment.



  1.   The Supplier (hereinafter “Primary Supplier”) agrees to provide
opportunities for suppliers identified and Certified as a Minority, Woman, and
Service-Disabled Veteran — owned and controlled Business Enterprises
(hereinafter “MWDVBE”), in accordance, at a minimum, with the terms and
conditions of this For each of the employees that Supplier wishes to assign to
perform Services for Verizon.



  2.   In addition, if the scope of this Agreement includes the provision of
products or performance of services for or in conjunction with a Verizon Federal
government agreement, the then-current Federal Acquisition Regulations
(FAR) requirements regarding MWDVBE subcontracting and reporting shall also
apply.



  3.   In the event that a change in ownership results in a change of Supplier
or subcontractor’s status as a Certified MWDVBE, Supplier shall notify Verizon
in writing within thirty (30) days of such change.



B.   Definitions.



  1.   Certified - Currently certified as MWDVBE by an authorized certifying
body, such as the National Minority Supplier Development Council (NMSDC) or its
affiliate regional councils, the Women’s Business Enterprise National Council
(WBENC) or its affiliate regional councils, the California Public Utility
Commission (CPUC) Clearinghouse, or other similar local, state, or federal
certifying body.



  2.   Control — Having overall fiscal/legal responsibility and exercising the
power to make policy decisions.



  3.   Owned — At least fifty-one percent (51%) of the business or, in the case
of a publicly owned business, at least fifty-one percent (51%) of the stock is
owned by a minority, woman or service-disabled veteran. Transfer of ownership to
or purchase of an existing business by a minority, woman, or service-disabled
veteran by a non-minority who remains actively involved in the operation of the
business does not qualify as a MWDVBE.



  4.   Minority–owned Business Enterprise (MBE) — A business concern in which at
least fifty-one percent (51%) of the ownership and control is held by
individuals who are members of a minority group and of which at least fifty-one
percent (51%) of the net profits accrue to members of a minority group. Such
persons include, but are not limited to, Black Americans, Hispanic Americans,
Asian Pacific Americans (persons with origins from Japan, China, the
Philippines, Vietnam, Korea, Samoa, Guam, the former U.S. Trust Territory of the
Pacific Islands (Republic of Palau, the Commonwealth of the Northern Mariana
Islands, Republic of the Marshall Islands, Federated States of Micronesia) Laos,
Cambodia (Kampuchea), Taiwan, Burma, Thailand, Malaysia, Indonesia, Singapore,
Brunei, Macao, Hong Kong, Fiji, Tonga, Kiribati, Tuvalu, or Nauru); Subcontinent
Asian Americans (persons with origins from India, Pakistan, Bangladesh, Sri
Lanka, Bhutan, the Maldives Islands or Nepal); Native Americans (American
Indians, Eskimos, Aleuts, and Native Hawaiians); and members of other groups
designated by the U. S. Small Business Administration as minorities.



  5.   Women-owned Business Enterprise (WBE) — A business concern which is at
least fifty-one percent (51%) owned and controlled by a woman or women; or, in
the case of any publicly owned business, at least fifty-one percent (51%) of the
stock is owned by a woman or by women. Such women’s business enterprise shall
further be classified as either minority or non-minority women-owned business,
depending upon the greater portion of ownership.



  6.   Vietnam Era Veteran-owned Business Enterprise (VBE) — A business concern
that is at least fifty-one percent (51%) owned and controlled, or in the case of
a publicly owned business, at least fifty-one percent (51%) of the stock is
owned, by an owner or owners who are veterans of the U.S. military, ground,
navel, or air service, any part of whose service was during the period August 5,
1964 through May 7, 1975, who (1) served on active duty for a period of more
than one hundred and eighty (180) days and were discharged or released with
other than a dishonorable discharge, or (2) were discharged or released from
active duty because of a service-connected disability. “Vietnam-Era Veteran”
also includes any veteran of the U.S. military, ground, navel, or air service
who served in the Republic of Vietnam between February 28, 1961 and May 7, 1975.



  7.   Service-disabled Veteran-owned Business Enterprise (SDVBE) — (1) A
business concern that is (a) at least fifty-one percent (51%) owned by one or
more service-disabled veterans or, in the case of any publicly owned business,
at least fifty-one percent (51%) of the stock of which is owned by one or more
service-disabled veterans or, in the case of a veteran with a permanent and
severe disability, the spouse or permanent caregiver of such veteran. (2)
“Service-disabled veteran” means a veteran, as defined in 38 U.S.C. 101(2), with
a disability that is service-connected as defined in 38 U.S.C. 101(16).



  8.   Persons with Disabilities-owned Business Enterprise (DBE) — a business
concern that is at least fifty-one percent (51%) owned and controlled, or in the
case of a publicly owned business, at least fifty-one percent (51%) of the stock
of which is owned by an owner or owners who are disabled as defined by the
Americans With Disabilities Act (ADA). This classification can also include
agencies that employ fifty-one percent (51%) or more disabled persons.

C. Supplier Diversity Utilization Plan.



  1.   Upon request, the Primary Supplier shall submit a Supplier Diversity
Utilization Plan (“Plan”) for approval by Verizon. The Plan must include a
statement that the Primary Supplier will (i) achieve the MWDVBE Percent
Commitment as defined in Section E, below, entitled “Primary Supplier MWDVBE
Percent Commitment,” and (ii) report results utilizing the reporting method
described below in Section D, entitled “Reporting.”



  2.   The list of MWDVBE suppliers to be used by the Primary Supplier in its
(Contract-Specific) Plan form shall constitute the following:



  (a)   A representation by the Primary Supplier to Verizon in regard to the
MWDVBE supplier(s) that (a) it intends to use the firm for the work specified in
the Plan; (b) on the basis of information known to it and after reasonable
inquiry, it believes such MWDVBE supplier(s) to be technically and financially
qualified to perform the work specified, and that the firm is available to
perform the work; and (c) the MWDVBE supplier(s) identified is currently
Certified as an MWDVBE by an authorized certifying body.



  (b)   A commitment that the Primary Supplier will enter into a contract with
each such MWDVBE supplier (or approved substitutes) in accordance with its Plan.



  (c)   A commitment by the Primary Supplier that it will not substitute a
MWDVBE supplier listed in its Plan without prior written notification to
Verizon. Unless the Primary Supplier has a reasonable belief that use of a
designated MWDVBE supplier will potentially cause personal injury or damage to
property, or that such MWDVBE Supplier has engaged in illegal or unethical
behavior, no substitution(s) of MWDVBE supplier(s) designated on the Plan form
may be made without notifying Verizon in writing, citing the specific reason(s)
for substitution.

D. Reporting.



  1.   The Primary Supplier shall report quarterly MWDVBE expenditures by using
the “Prime Supplier MWDVBE Quarterly Report” and reporting format specified on
the Verizon website at http://www22.verizon.com/suppliers/. For assistance with
such reporting, contact Verizon Supplier Diversity at DSR@verizon.com.



  2.   The Prime Supplier MWDVBE Quarterly Report shall include a) MWDVBE
expenditures specific to Verizon contracts (herein, “Direct Expenditures”); and
b) Verizon’s prorated share of the Primary Supplier’s non-contract specific
MWDVBE expenditures (herein, “Indirect Expenditures”). Verizon’s prorated share
of such Indirect Expenditures for the applicable calendar quarter shall be equal
to the percentage derived from the following formula: Sales to Verizon / Sales
to all customers.



  3.   Such reports shall be submitted by no later than thirty (30) days
following the end of each calendar quarter.



  4.   This report is intended to provide a mechanism to monitor the Prime
Supplier’s compliance and progress in achieving its MWDVBE commitments as set
forth in this Exhibit.



  5.   The Primary Supplier will provide:



  (a)   A list of the name(s) and address(s) of the Certified MWDVBE suppliers
the Primary Supplier has identified to be used in support of this Agreement;



  (b)   A description of the products/services or scope of work performed by
MWDVBE suppliers; and



  (c)   The percentage or volume of contract work performed by each such firm.

E. Primary Supplier MWDVBE Percent Commitment.

Upon request, the Primary Supplier shall make a reasonable commercial effort to
engage the services of certified MWDVBE Supplier(s) for an amount equivalent to
be specified by Verizon (“MWDVBE Percent Commitment”).

F. Primary Supplier Compliance; Standards and Remedies.



  1.   Compliance Standards. Verizon has the right to determine compliance by
the Primary Supplier with the Plan and the MWDVBE Percent Commitments
(hereinafter collectively the “MWDVBE Commitments”) established in this Exhibit.
Verizon may determine that the Primary Supplier is achieving its MWDVBE
Commitments by examining reports received from the Primary Supplier, performing
on-site inspections, conducting progress meetings regarding work required by the
Agreement, contacting involved MWDVBE suppliers, or through other Verizon
actions taken in the ordinary course of administering the Agreement.



  2.   Updates. An annual update of the Primary Supplier’s Plan will be required
to ensure compliance with this Agreement’s provision for continuous
year-over-year improvement.



  3.   Commitments Not Achieved. In the event that the Primary Supplier’s MWDVBE
Commitments hereunder are not achieved and the Primary Supplier cannot
demonstrate to the reasonable satisfaction of Verizon that commercially
reasonable efforts were made to accomplish such MWDVBE Commitments, such failure
shall constitute default by the Primary Supplier, and Verizon reserves the right
and shall have the option to invoke the termination provisions of this
Agreement. Such documentary evidence of commercially reasonable efforts shall
include but are not limited to a) advertisement in general circulation media,
trade publications and small business media soliciting the performance of
services of Certified MWDVBE suppliers related to the field of business
regarding the products and/or services which are the subject matter of this
Agreement; b) written notification to Certified MWDVBE suppliers requesting
proposals specific to the products provided for and/or services performed under
this Agreement; and c) written acknowledgment that the Certified MWDVBE
suppliers’ interest in providing such products and/or performing such services
is under consideration. The foregoing rights are in addition to, and not in
limitation of, any other remedy Verizon may have at law or in equity. Verizon
may also require that, upon request, the Primary Supplier submit additional
documentation and information concerning the Primary Supplier’s performance in
achieving its MWDVBE Commitments and compliance with its Plan.



  4.   Cure Period for Commitments Not Achieved. Should the Primary Supplier
continue to fail in achieving the MWDVBE Commitments of this Agreement,
including as amended, after having been given notice of such failure to meet its
MWDVBE Commitments, and failing to cure such MWDVBE Commitments within thirty
(30) days of receiving such notice by achieving its requirements, the Primary
Supplier shall be in default and no further cure shall be permitted.



  5.   Supplier Report Card. In addition, the Primary Supplier’s ability to
achieve its MWDVBE Commitments shall reflect upon and shall contribute to the
Primary Supplier’s overall grade on the Supplier Report Card or other
performance measurement(s).

4





EXHIBIT E
NON-DISCLOSURE



1.   To facilitate the conduct of business between the Parties with respect to
the Agreement, it may be necessary for Verizon to disclose confidential
information to Supplier. All Verizon information of any type or character that
is either disclosed to Supplier or with which Supplier comes into contact shall
be considered as the confidential information of Verizon including without
limitation technical, customer, personnel and/or business information in
written, graphic, oral or other tangible or intangible form (“Confidential
Information”). Such Confidential Information may include proprietary material,
as well as material subject to and protected by laws regarding secrecy of
communications or trade secrets.



2.   The Parties acknowledge and agree that:



  a.   All Confidential Information disclosed by Verizon shall be and shall
remain the exclusive property of Verizon;



  b.   Supplier shall receive in confidence any Confidential Information and
shall use such Confidential Information only for purposes of work, services, or
analysis related to this Agreement and for other purposes only upon such terms
as may be agreed upon between the Parties in writing;



  c.   Supplier shall limit access to authorized employees who have a need to
know the Confidential Information in order for Supplier to participate in the
Agreement. Supplier shall not disclose such Confidential Information to agents,
contractors or others without the prior written approval of Verizon; and in the
event of such approval, Supplier shall obtain their written agreement, in a form
acceptable to Verizon, to protect Confidential Information provided hereunder
and provide a copy of such agreement to Verizon;



  d.   Supplier shall not alter or otherwise modify any Confidential Information
received hereunder and the commingling of Confidential Information with
Supplier’s information shall not affect the confidential nature or ownership of
the same.



  e.   At Verizon’s request, Supplier shall return promptly to Verizon or
destroy any copies of such Confidential Information in written, graphic or other
tangible form, providing to Verizon a list of all such material destroyed.



3.   These obligations do not apply to Confidential Information which, as shown
by reasonably documented proof:



  a.   Was in Supplier’s possession prior to receipt from Verizon; or



  b.   Was received by Supplier in good faith from a third party not subject to
a confidential obligation to Verizon; or



  c.   Now is or later becomes publicly known through no breach of confidential
obligation by Supplier; or



  d.   Is authorized in writing by Verizon to be released or is designated in
writing by Verizon as no longer being confidential or proprietary.



4.   Other than as required by law or as set forth in 2(c), Supplier shall not,
without Verizon’s prior written consent, disclose to any person, or make a
public announcement of, the existence of discussions or negotiations or any of
the terms relating to this Agreement or any Confidential Information.



5.   If Supplier receives a request to disclose any Confidential Information of
Verizon, whether pursuant to a valid subpoena or an order issued by a court or
regulatory body (“Ordering Party”),and on advice of legal counsel such
disclosure is required by law, then prior to disclosure, Supplier shall
(i) notify Verizon of the terms of such request and advice, (ii) cooperate with
Verizon in taking lawful steps to resist, narrow, or eliminate the need for that
disclosure, and (iii) if disclosure is nonetheless required, work with Verizon
to take into account Verizon’s reasonable requirements as to its timing, content
and manner of making or delivery and use best efforts to obtain a protective
order or other binding assurance from the Ordering Party that confidential
treatment shall be afforded to such portion of the Confidential Information as
is required to be disclosed. The foregoing is without limitation of Verizon’s
ability to seek a protective order or other relief limiting such disclosure; in
such a case, the Supplier shall cooperate in such efforts by Verizon.



6.   Supplier acknowledges that the proprietary data, know-how, software or
other materials or information obtained from Verizon under this Agreement are
commodities and/or technical data subject to the Export Administration
Regulations (the “EAR”) of the United States Department of Commerce, and that
any export or re-export thereof must be in compliance with the EAR. Supplier
agrees that it shall not export or re-export, directly or indirectly, either
during the term of this Agreement or after its expiration, any commodities
and/or technical data (or direct products thereof) provided under this Agreement
in any form to destinations in Country Groups D:1 or E:2, as specified in
Supplement No. 1 to Part 740 of the EAR, and as modified from time to time by
the U.S. Department of Commerce, or to destinations that are otherwise
controlled or embargoed under U.S. law.



7.   It is agreed that a violation of any of the provisions of these
non-disclosure provisions will cause irreparable harm and injury to Verizon and
Verizon shall be entitled, in addition to any other rights and remedies it may
have at law or in equity, to an injunction enjoining and restraining Supplier
from doing or continuing to do any such act and any other violations or
threatened violations of this Agreement.



8.   Neither disclosure of Confidential Information nor this Agreement shall be
construed as a license to make, use, or sell the Confidential Information or
derived products.

5





EXHIBIT F
Confidentiality Of Pennsylvania Customer Communications And Information

The following provisions shall be a part of and apply to this Agreement to the
extent that the Agreement is performed in or involves the marketing of telephone
services to Customers in the Commonwealth of Pennsylvania:



1.   As used in this Attachment, the terms “Customer information” and “Customer
communication” shall have the meanings set forth in 52 Pa. Code §§ 63.131
through 63.137 (“Confidentiality of Customer Communications and Information”).  



2.   Supplier and its employees, representatives and contractors shall comply
with all provisions of 52 Pa. Code §§ 63.131 through 63.137 (“Confidentiality of
Customer Communications and Information”) that pertain to a contractor of a
telephone company.  



3.   Supplier and its employees, representatives and contractors shall treat
Customer information as confidential.  



4.   Supplier and its employees, representatives and contractors shall use
Customer information for only those purposes specified in this Agreement.  



5.   Supplier shall establish a confidentiality statement which provides
confidentiality protections which are no less than those required of a telephone
company by 52 Pa. Code §§ 63.131 through 63.137 (“Confidentiality of Customer
Communications and Information”) and maintain the same commitment to the
protections in 52 Pa. Code § 63.134 from Supplier’s employees, Representatives
and contractors.  



6.   Supplier and its employees, representatives and contractors shall not
intercept or use Customer information or Customer communications in a manner not
authorized with respect to a telephone company employee by 52 Pa. Code §§ 63.131
through 63.137 (“Confidentiality of Customer Communications and Information”).  



7.   Supplier and its employees, Representatives and contractors shall be
subject to the operational restrictions specified in 52 Pa. Code §§ 63.131
through 63.137 (“Confidentiality of Customer Communications and Information”)
with regard to the handling of Customer communications and Customer information
as would otherwise apply to a telephone company employee.  



8.   Supplier and its employees, Representatives and contractors shall not
disclose Customer information and Customer communications to third parties
except as required by law.  



9.   Nothing contained in this Attachment shall be construed as making Supplier
an employee or contractor of Verizon — Pennsylvania, Inc.  



10.   Supplier shall enter into a written agreement with each contractor who
assists it in the performance of this Agreement which: (1) contains language
substantially the same as that contained in this Attachment; and, (2) requires
the contractor to comply with all of the provisions of 52 Pa. Code §§ 63.131
through 63.137 (“Confidentiality of Customer Communications and Information”)
that pertain to a contractor of a telephone company.  

6





EXHIBIT G
GUIDELINES AND CERTIFICATIONS FOR CUSTOMER SERVICE REPRESENTATIVES

Your employer (“APAC”) is under contract with Verizon to provide call center
Services (“Services”). You have been assigned to the Verizon Project. The
following guidelines are provided to you so that you may better understand the
expectations of you as they pertain to the expectations and requirements that
Verizon has with APAC (“Guidelines”).

EMPLOYEE STATUS

Even though you are providing Services for the Verizon Project, you are not a
Verizon employee. Therefore, you may not make any statements implying that you
are or might be a Verizon employee. Further, APAC has all supervisory
responsibility for your employment, not Verizon.

NON-DISCLOSURE OF VERIZON and VERIZON CUSTOMER INFORMATION

In addition to your non-disclosure obligations as they pertain to APAC, you also
have the following non-disclosure obligations as they pertain to Verizon and
Confidential Information:



1.   All Verizon and Verizon Customer Information of any type or character that
is either disclosed to you or you come into contact with shall be considered
confidential information of Verizon. This includes but is not limited to
technical, customer, personal and/or business information in written, graphic,
oral or other tangible or intangible form (“Confidential Information”). Such
Confidential Information may include proprietary material, as well as material
subject to and protected by laws regarding secrecy of communications or trade
secrets.



2.   You acknowledge and agree that:



  a.   All Confidential Information shall be and shall remain the exclusive
property of Verizon;



  b.   You will not use or access computers, networks, passwords, Confidential
Information without authorization or in an unauthorized manner;



  c.   You shall receive in confidence any Confidential Information and shall
use such Confidential Information only for purposes of work, Services, or
analysis related to your performance of Services on the Verizon Project;



  d.   You shall not disclose such Confidential Information to any other
employee, agent, contractor or other person without the prior written approval
of Verizon or for any purpose whatsoever other than as authorized by Verizon;



  e.   You shall not alter, decompile, disassemble, reverse engineer, or
otherwise modify any Confidential Information received hereunder and the
commingling of Confidential Information with APAC information shall not affect
the confidential nature or ownership of the same;



  f.   Upon request, you shall return promptly to APAC or Verizon, as
instructed, any copies of such Confidential Information in written, graphic or
other tangible form;



3.   You shall not disclose to any person, or make a public announcement of, the
existence of any Confidential Information or any terms relating to your
performance of Services on the Verizon Project;



4.   It is agreed and understood that a violation of any of these provisions
will cause irreparable harm and injury to Verizon and Verizon shall be entitled,
in addition to any other rights and remedies it may have at law or in equity, to
an injunction enjoining and restraining you from doing or continuing to do any
such act and any other violations or threatened violations hereof.

YOUR CONDUCT

While performing Services on the Verizon Project, you shall wear appropriate
identification and abide by the Verizon Project requirements or rules, including
all security measures. Also, you are responsible for:



  •   following all security, Customer Proprietary Network Information, Payment
Card Industry Data Security Standards, safety and any other regulations,
policies and procedures;



  •   not revealing or releasing any Confidential Information or information
that would compromise security;



  •   immediately reporting all information security concerns including
suspected fraudulent activities to the APAC manager or supervisor responsible
for your work;



  •   maintaining a safe work environment, including log-off or secure terminal
when work is completed or terminal is unattended;



  •   not sharing your personal user ID and/or password with any one;



  •   only performing the Services on the Verizon Project pursuant to the access
to the Verizon computer systems provided to you;



  •   only accessing the computer system, electronic file, software or other
electronic Services that are required to perform your assignment; and



  •   immediately reporting to the APAC manager or supervisor responsible for
your work any unsafe conditions and/or work related injuries, illnesses, and
accidents and any other APAC employee conduct which you know or may have reason
to know is in violation of these Guidelines.

INTELLECTUAL PROPERTY AND MARKS



  •   Any work product you prepare while performing Services on the Verizon
Project should be your original work, and no part of it should include the
copyrighted work of any other person, unless you have the copyright owner’s and
Verizon’s or APAC’s prior written approval to do so.



  •   By accepting this work assignment by APAC on the Verizon Project, you are
agreeing that you will promptly disclose to Verizon and APAC all inventions,
discoveries, designs, improvements, technical information, ideas, databases,
computer software or other apparatus programs, related documentation, and other
works of original authorship, whether or not patentable, copyrightable or
susceptible to other forms of protection (“Work Product”), which you may make,
create, develop, write or conceive during the course of your assignment on the
Verizon Project. You agree to assign and grant to Verizon all rights, title and
interest in and to the Work Product. Either Verizon or its nominee shall have
the right to file and prosecute, at its own expense, all patent applications,
whether U.S. or foreign, on the Work Product. You shall, during the term of your
assignment by APAC on the Verizon Project and for a reasonable time thereafter,
provide Verizon or its nominee all documents pertaining to such Work Product,
including, but not limited to, any patent applications and letters patent
issuing thereon.



  •   Upon the request of APAC or Verizon, you agree to execute a specific
assignment to Verizon of all rights, title and interest to any of the Work
Product and will execute all applications for patent, copyright, or other forms
of protection for such Work Product in the United States and in other countries.
If any of this information is ever sought by the government or by anyone for use
in court, you must immediately inform both Verizon and APAC.



  •   After your work assignment ends for any reason, you will treat with utmost
confidentiality such Work Product and all private, trade secret, and proprietary
information concerning it, and except as authorized in writing by APAC or
Verizon, you will not publish, disclose or use such information or authorize
anyone else to publish, disclose, or use it. When your work assignment ends, you
will relinquish all documents, equipment and records containing such information
to Verizon, regardless of form.

FRAUD AND CORRUPT PRACTICES

At all times, you are required to conduct yourself in accordance with the
highest standards of honesty, integrity and fair dealing.



  •   The use of Verizon funds or assets for any unethical or illegal purpose is
strictly prohibited.



  •   All Services you perform on the Verizon Project must be accurate and not
contain any misrepresentation of facts.



  •   You are never authorized to take any action, make any expenditure, or make
any promises, directly or indirectly, to anyone in government, any political
parties or candidates for office, or to private persons for the purpose of
obtaining or retaining business for Verizon, except as otherwise permitted by
law and Verizon.



  •   If you are to perform any Services relating to any government contract,
you must first seek guidance from the APAC manager or supervisor responsible for
your work who may contact Verizon’s Project Leader for guidance.



  •   If you have held any office, are employed by, or have any other role in
any federal, state, local or foreign government or government-owned entity, you
must fully disclose this in writing to APAC before engaging in any work for
Verizon or receiving any payment from Verizon. APAC will provide such
information to Verizon’s Project Leader.



  •   You should not engage in conduct that is or otherwise involves fraudulent,
unethical, or otherwise illegal acts or conduct.



  •   If you believe that there is an occurrence of fraud, you should
immediately report the matter to your supervisor responsible for your work who
will then contact the Verizon Project Leader.

ALCOHOL and DRUGS

You must not report to work or engage in any work for or on behalf of the
Verizon Project, or in any fashion represent, or make any representations on
behalf of Verizon, while under the influence of illegal drugs or alcohol. In
addition, you may not possess illegal drugs or controlled substances while
performing Services, conducting business with or for Verizon. This prohibition
does not include legally obtained medications used as directed by a licensed
medical practitioner that do not create a safety risk such as possible
impairment in operating machinery.

GAMBLING

Gambling, including any game of chance, is not allowed while performing
Services.

CONFLICTS OF INTERESTS

You should avoid engaging in any business activity that would conflict or
interfere with your performance of Services on the Verizon Project.

VERIZON CUSTOMER INFORMATION

Everyone working in the communications industry has a duty to protect the
privacy of Verizon Customer information, communication and records. Safeguarding
Customers’ trust is essential to the success and reputation of Verizon.



  •   You may be exposed to information about Customers. This is Verizon
Confidential Information, and must be protected.



  •   Unauthorized access to, interference with, or misuse of Verizon Customer
information, communication and/or records is considered improper conduct and may
also constitute a violation of state and federal laws. Such improper conduct
will result in the termination of your Services on the Verizon Project.



  •   If you believe that there is unauthorized access or improper conduct
involving Customer Information, you should immediately report the matter to your
supervisor responsible for your work who will then contact the Verizon Project
Leader.

COMPLIANCE WITH APPLICABLE LAWS

In performing Services on the Verizon Project, you have an obligation to comply
with all laws. You are never authorized to take any steps on Verizon’s behalf
that may violate the law. No one, including Verizon’s own employees, has the
authority to direct or approve any such conduct.

CHILD PORNOGRAPHY

If you become aware of child pornography, regardless of the circumstances, in
the course of performing Services on Verizon Project then you must immediately
inform APAC who will immediately notify the Verizon Project Leader.
If you become aware of child pornography you should never do the following:



  •   Confront the Customer or employee



  •   Confiscate the device or equipment



  •   Move, print or copy the content



  •   Send, forward or otherwise transmit the content

The use or access of Verizon systems to view or distribute any pornographic
material is strictly and expressly prohibited and will result in disciplinary
action, up to and including dismissal.

DOCUMENT RETENTION AND DISPOSAL

During the normal course of providing Services on the Verizon Project, you may
be responsible for creating, using, storing, and disposing of Verizon records.
Verizon has a Records Management and Retention Program (the “Program”) in place
with APAC. Its purpose is to ensure that company records are retained and
preserved in accordance with applicable legal, regulatory and business
requirements. All documents including, but not limited to electronic data,
e-mails and computer disks, as well as paper versions, are subject to the
Program requirements.
If you have any questions or concerns about whether a particular document falls
within the scope of this policy, please consult the APAC manager responsible for
your work and/or the Verizon Project Leader.

FAIR COMPETITION

You should not make unfair, misleading, or inaccurate comparisons with the
products and services of Verizon’s competitors.

WHERE SHOULD YOU GO WITH QUESTIONS?

You should raise all issues regarding your assignment directly with APAC’s
management or its human resources department.

CONCLUSION

Nothing is more important to Verizon than its good name and its Customers’
trust. This is not subject to compromise. If you engage in improper conduct, you
may be terminated from your assignment on the Verizon Project.

You must read and then certify that you have read these Guidelines and agree to
comply with them. Failure to do this will result in your removal from all work
on the Verizon Project.

CERTIFICATION

I have carefully read the GUIDELINES AND CERTIFICATIONS FOR CUSTOMER SERVICE
REPRESENTATIVES WORKING ON THE VERIZON PROJECT and any attachments hereto.

I agree to comply with these Guidelines, policies and procedures, and the law
including the requirement to conduct any business involving Services for the
Verizon Project in accordance with the highest standards of honesty, integrity
and fair dealing. I understand and agree that any violations by me of these
Guidelines, laws or principles may lead to dismissal from working on the Verizon
Project.

I agree and acknowledge that I am not an employee of Verizon, or any of its
subsidiaries, parents, or affiliated companies. As such, I agree and acknowledge
that I am not entitled to any of the benefits made available to employees of
Verizon. I therefore waive, discharge, and release any claim for any employee
benefit offered by Verizon or any of its parents, subsidiaries, or affiliated
companies, including any successors thereto. This waiver specifically includes,
but is not limited to, pension coverage or benefits, medical and/or dental
insurance coverage or benefits, life insurance coverage or benefits, savings and
investment plan benefits, employee stock options, short term incentives, long
term incentives, holiday pay, separation pay or any other employee benefit of
any type or description.

By signing this document, I understand, agree and accept the terms contained
herein.

 
Representative
 
Signature
 
Print Name
 
Title
 
Date
 

I certify that this employee was afforded the opportunity to read and discuss
this document prior to signing. I also certify that I have informed the employee
that he/she is responsible for abiding by all terms contained herein.

 
Supervisor
 
Signature
 
Print Name
 
Title
 
Date
 

7

EXHIBIT H
PERSONAL INFORMATION BASELINE SECURITY REQUIREMENTS

This exhibit defines certain minimum security requirements that Supplier shall
meet, and does not limit other rights of Verizon or obligations of Supplier that
otherwise exist under an applicable agreement (including, but not limited to,
additional security requirements that may be imposed to address specific
information, agreements or engagements, or changes in applicable law):



  1.   Definitions:



  a.   “Destruction” is a process that destroys media on which information is
located and thereby makes recovery of such information impossible, and means
“destroyed” as specified in NIST 800-88. Incineration, shredding and pulverizing
are all permissible physical destruction methods in accordance with minimum
standards specified in NIST 800-88.



  b.   “Encrypted” or “encryption” for Sensitive Personal Information shall mean
encrypted using at least “Triple DES” or AES with a minimum encryption
strength/key of 256 bits and minimum seed/key length of 256 bits. Supplier must
implement key and seed management procedures that enable Verizon data to be
retrieved if the person who encrypted such data is unable or unwilling to
decrypt the data. Keys and seeds must be properly protected, using either
physical procedures or encryption no less robust than is required herein for
Sensitive Personal Information and not accessible by hackers. Supplier must
maintain a written and tested process for key rotation on a periodic basis or in
event of compromise.



  c.   “Industry Standard” means: (1) actually used or adopted by a substantial
number of comparable companies working with comparable information;
(2) prescribed for use by an industry standards body or group; or (3) assessed
by recognized experts in the field as acceptable and reasonable.



  d.   “Organizational Mechanisms” include, at minimum: (1) code of conduct or
like employee compliance measures, accompanied by meaningful discipline for
violation of same; (2) criminal background checks for employees permitted to
access Sensitive Personal Information, and (3) in the case of any employees that
are India-based, background checks consistent with Verizon’s standard practices
with respect to its own India-based employees, utilizing an investigative agency
and procedures approved by Verizon.



  e.   “Personal Information” is Sensitive Personal Information as defined
herein.



  f.   “Sanitized” or “sanitization” is a process, as specified herein, that
removes information from media or that renders such information irretrievable,
such that data recovery is not possible



  g.   “Sensitive Personal Information” is a person’s first name and last name
or first initial and last name in combination with any one or more of the
following data elements that relate to that person: (1) Social Security number,
(2) driver’s license number or state-issued identification card number,
(3) financial account number, or credit or debit card number, with our without
any required security code, access code, personal identification number (PIN) or
password that would permit access to that person’s financial account,
(4) medical information (including, but not limited to, any information
regarding an individual’s medical history, mental or physical condition, or
medical treatment or diagnosis by a health care professional), (5) health
insurance information (i.e., an individual’s health insurance policy number or
subscriber identification number, any unique identifier used by a health insurer
to identify the individual, or any information in an individual’s application
and claims history, including any appeals records). However, “Sensitive Personal
Information” does not include publicly available information that is lawfully
made available to the general public from federal, state, or local government
records.



  h.   “Security Breach” is the unauthorized acquisition or unauthorized use of
unencrypted data, or the unauthorized acquisition or unauthorized use of
encrypted electronic data along with the confidential process or key that is
capable of compromising the security, confidentiality, or integrity of such
encrypted data.



  2.   Encryption Requirements for Sensitive Personal Information:



  a.   If electronic media containing Sensitive Personal Information are
shipped, the Confidential Information and Sensitive Personal Information must be
Encrypted unless shipped in accordance with the Secure Transportation
requirements herein. Shipments of unencrypted Sensitive Personal Information in
non-electronic (hardcopy) form must be undertaken using Supplier employees and
the Sensitive Personal Information must be maintained in secure enclosures
during shipment; shipment by an express company or common carrier will not
satisfy this requirement.



  b.   No Sensitive Personal Information shall be placed on laptops or other
portable devices (including, but not limited to, portable drives, CDs, DVDs and
“thumb” drives) unless it is Encrypted.



  c.   No Sensitive Personal Information shall be transmitted electronically,
including but not limited to transmission across the Internet or other public
network and wireless transmission, unless the Sensitive Personal Information is
Encrypted.



  3.   Access Controls:



  a.   Supplier must subject all Sensitive Personal Information to industry
standard access controls that:



  (1)   limit access only to authenticated Supplier personnel who require access
when performing under the Agreement,



  (2)   use the “least privilege” model for access, enabling Supplier personnel
to access only such information and resources as are necessary when performing
under the Agreement, and



  (3)   immediately terminate access by an employee who no longer requires
access to perform under the Agreement (e.g., a terminated or reassigned
employee).



  b.   Supplier must employ industry standard authentication protocols,
including protocols that:



  (1)   control user IDs and other identifiers,



  (2)   utilize reasonably secure methods of assigning and selecting non-obvious
passwords or that utilize unique identifier technologies such as biometrics or
token devices,



  (3)   control data security passwords to ensure that such passwords are kept
in a location and/or format that does not compromise the security of the data
they protect, and



  (4)   utilize industry standard password selection and ageing procedures to
limit opportunities for compromise of password security.



  b.   Supplier must employ industry standard intrusion detection tools for any
environment into which Sensitive Personal Information will be placed.



  c.   Supplier must perform application and database vulnerability assessments
using industry standard tools (mitigating any issues defined as medium or
higher) and a Security Review/risk assessment of the design and security
controls implemented to protect the data.



  d.   No remote access to Sensitive Personal Information, from home or other
location that is not at the premises of the Supplier or Verizon shall be
permitted without the specific authorization of Verizon, and such authorization
will be conditioned on measures that maintain the security of such Sensitive
Personal Information and that prevent unauthorized access thereto, or
unauthorized copying or retention thereof.



  e.   Supplier must utilize industry standard system security agent software
(e.g., anti-virus, anti-malware and anti-spyware tools) for any environment into
which Sensitive Personal Information will be placed. Such software must include
reasonably up-to-date patches and virus definition, and must receive the most
current security updates on a regular basis.



  f.   If Sensitive Personal Information is located on a system connected to the
Internet or any other public network, that system must be protected by
reasonably up-to-date firewall protection and operating system security patches
reasonably designed to maintain the security and integrity of the Sensitive
Personal Information.



  4.   Unauthorized Copying Controls:



  a.   Supplier must employ technical and organizational mechanisms to prevent
unauthorized copying of Sensitive Personal Information.



  b.   Supplier must employ technical and organizational mechanisms to prevent
unauthorized removal of Sensitive Personal Information from Supplier’s
facilities. These mechanisms shall include disabling/restricting local ports so
as to prevent downloading of data onto removable USB drives, MP3 players or
similar devices, restrictions on uploading or file transfer from the facility to
unauthorized recipients, and a prohibition on the use of camera (excluding CCTV
security unit) and other screen capture devices.



  5.   Destruction of data: Sensitive Personal Information shall be destroyed or
made unreadable when no longer required for performance under the Agreement, in
accordance with the following:



  a.   Information in non-electronic form: Unencrypted Sensitive Personal
Information in non-electronic (hardcopy) form shall be made unreadable before
disposition or recycling.



  b.   Removal of functional electronic storage media: When removing functional
electronic storage media (e.g., a non-failed drive) from a Verizon or Supplier
facility, Supplier shall ensure that the media have been Sanitized as specified
herein prior to leaving Verizon premises. Alternatively, if for technical or
business reasons, the functional electronic storage media cannot be Sanitized,
the media shall be destroyed as specified herein, or the contents of the
electronic storage media shall be protected prior to transport, with whole disk
Encryption as if containing Sensitive Personal Information. If for technical or
business reasons, functional electronic storage media must be removed from
Verizon or Supplier premises without the foregoing Sanitization or Encryption
(e.g. containing data stored in clear text), the electronic storage media may
only be removed in such form with the prior written approval of a Verizon
manager at the Director level or higher. Unless such media have been Sanitized,
destroyed or Encrypted as specified herein prior to removal, all electronic
storage media removed from Verizon premises must be transported by a licensed,
bonded, secure carrier (see transportation requirements below).



  c.   Removal of non-functional electronic storage media: When removing
non-functional electronic storage media (e.g., a failed drive) from a Verizon or
Supplier facility, Supplier may Destroy the media onsite prior to removal as
specified herein. If the electronic storage media are not Destroyed, and must be
removed from the Verizon premises, Supplier shall provide transport in
accordance with the Secure Transportation requirements below.



  d.   Secure Transportation: When transporting Verizon electronic storage media
from a Verizon facility, Supplier must implement and adhere to a “chain of
custody program”, approved by Verizon, for tracking the movement and disposition
of media from receipt to final disposition, including the following specific
items: (1) Ownership of the Media; (2) Serial Number of the Media;
(3) Verification at collection/pick-up location (owner/end user); (4) Secure
Transport (Driver Name, Date and Time Stamp); (5) Receipt at Supplier’s location
(Date and Time Stamp); (6) Disposition of Media (Reclaimed, Destroyed, Conveyed
to a third party); and (7) Certificate of Erasure (COE) and/or Certificate of
Destruction (COD) upon completion of the Sanitization or Destruction and
Reclamation activities. In the event that the electronic storage media have been
Sanitized, Encrypted or Destroyed as specified herein prior to removal, the
foregoing transportation requirements do not apply.



  e.   Final Disposition: At a minimum, all electronic storage media removed
from Verizon’s premises shall be Sanitized or Destroyed prior to redeployment or
resale.



  f.   Required Records: Supplier shall maintain records at the serial number
level for four years of all receipts and disposition which identify the
Computing Assets being processed. All records pertaining to the disposition of
each Computing Asset must be available for audit and verification by Verizon
during this four year period. The Supplier must provide reports monthly to
Verizon.



  g.   Sanitization: Sanitization of Sensitive Personal Information shall be
performed in compliance with the DOD 5220.22-M standard.



  (1)   The preferred method of Sanitization for compatible ATA (including
SATA/PATA) Drives and SCSI drives, where technically feasible, is to perform
Secure Erase, utilizing the Secure Erase utility available from the University
of San Diego CMRR, at http://cmrr.ucsd.edu/people/Hughes/SecureErase.shtml).



  (2)   Alternatively, if Secure Erase is inappropriate or is not used, a
minimum of a 3 pass block erasure shall be utilized that removes the data from
magnetic disk media by sequentially overwriting all addressable locations in the
following manner, and then verifying the same by a disk read: (i) overwriting
with a random pattern; (ii) overwriting with binary zeros; and (iii) overwriting
with binary ones. NIST and FASP have specified Kill Disk
http://www.killdisk.com/eraser.htm as a compliant sanitization tool for IDE,
SCSI and ATA drives.



  (3)   With the prior written approval of Verizon, Suppliers may also use
NSA/CSS-approved automatic degaussers to Sanitize some media. A list of approved
degaussers may be found at
http://www.nsa.gov/ia/government/MDG/NSA—CSS-EPL-9-12.PDF. In approving the use
of automatic degaussers for sanitization, Verizon reserves the right to impose
additional certification and audit requirements.



  6.   Security program:



  a.   Supplier shall have a written information security program that is at
minimum industry standard.



  b.   Without limiting the scope of the foregoing information security program,
that program shall include (but not be limited to) the following elements:



  (1)   Supplier will review its security measures on an ongoing basis, at least
annually and whenever there is a material change in business practices that may
implicate the security or integrity of records containing Sensitive Personal
Information. Such review will identify and assess reasonably foreseeable
internal and external risks to the security, confidentiality and/or integrity of
any electronic, paper or other records containing Sensitive Personal
Information.



  (2)   Supplier will train its personnel on the requirements of the information
security program.



  (3)   Supplier will impose meaningful discipline on personnel who violate the
requirements of the information security program.



  (4)   Supplier will comply with any and all relevant laws and regulations
requiring notification of Security Breaches. In addition, Supplier will, as soon
as practicable, notify Verizon of any Security Breach of Sensitive Personal
Information; investigate that breach of security; report the results of such
investigation to Verizon; cooperate with Verizon in any Verizon investigation of
the breach and the effects thereof; and implement corrective measures to prevent
future breaches.



  7.   Certification: Prior to accessing or receiving Sensitive Personal
Information, Supplier shall certify to Verizon in writing that it has a written,
comprehensive security program that is in compliance with these Baseline
Security Requirements and with the Standards for the Protection of Personal
Information of Residents of the Commonwealth of Massachusetts, 201 CMR 17.00 et
seq.,
http://www.mass.gov/?pageID=ocamodulechunk&L=1&L0=Home&sid=Eoca&b=terminalcontent&f=idtheft—
201cmr17&csid=Eoca

8